12-1011-cv
Marcos Poventud v. City of New York, et al.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT


                                      August Term, 2013

               (Argued: September 25, 2013           Decided: January 14, 2014)

                                    Docket No. 12-1011-cv


                                   MARCOS POVENTUD,

                                                                        Plaintiff-Appellant,

                                              -v.-

 CITY OF NEW YORK; Robert T. JOHNSON, in his official capacity as District
Attorney for Bronx County; Frankie ROSADO, Kenneth UMLAUFT, Christopher
 DOLAN, and Daniel TOOHEY, individually and as members of the New York
                           City Police Department,

                                                                      Defendants-Appellees.*

Before:
  KATZMANN, Chief Circuit Judge, JACOBS, CALABRESI, CABRANES, POOLER, SACK, RAGGI,
WESLEY, HALL, LIVINGSTON, LYNCH, CHIN, LOHIER, CARNEY, and DRONEY, Circuit Judges.**


       *
            The Clerk of the Court is directed to amend the caption as listed above.
       **
        Senior Circuit Judges Calabresi and Sack were members of the initial three-
judge panel that heard this appeal and are therefore eligible to participate in en banc
rehearing. 28 U.S.C. § 46(c)(1).

                                                1
     WESLEY, J. filed the majority opinion in which KATZMANN, C.J., CALABRESI,
POOLER, SACK, HALL, LYNCH, LOHIER, and CARNEY, JJ., joined.

      LYNCH, J. filed a concurring opinion.

      LOHIER, J. filed a concurring opinion in which CALABRESI, POOLER, WESLEY, HALL,
and LYNCH, JJ., joined.

      CHIN, J. filed an opinion dissenting in part and concurring in part.

     JACOBS, J. filed a dissenting opinion in which CABRANES, RAGGI, LIVINGSTON, and
DRONEY, JJ., joined.

     LIVINGSTON, J. filed a dissenting opinion in which JACOBS, CABRANES, RAGGI, and
DRONEY, JJ., joined.




Appeal from a decision of the United States District Court for the Southern
District of New York (Deborah A. Batts, Judge) granting summary judgment to
defendants and dismissing plaintiff’s 42 U.S.C. § 1983 claims as barred by Heck v.
Humphrey, 512 U.S. 477 (1994). A previously constituted panel of this Court held
that the plaintiff could sue under § 1983 because he was no longer in custody and
had no access to federal habeas relief. Poventud v. City of New York, 715 F.3d 57, 62
(2d Cir. 2013). Pursuant to a vote of the active judges of this Court, that opinion
is vacated. Following this rehearing en banc, and for the reasons discussed
herein, the Court holds that Heck does not apply to the plaintiff because his claim
pursuant to Brady v. Maryland, 373 U.S. 83 (1963), does not necessarily imply that
his guilty plea is invalid. We need not reach the issue of whether Heck applies to
plaintiffs who have been released from prison or otherwise do not have access to
habeas.

      VACATED and REMANDED.




                                              2
JOEL B. RUDIN, Law Offices of Joel B. Rudin, New York, NY (Julia P.
      Kuan, Romano & Kuan, New York, NY, on the brief), for
      Plaintiff-Appellant Marcos Poventud.

MICHAEL B. KIMBERLY, Mayer Brown LLP, Washington, D.C.
     (Richard D. Willstatter, National Association of Criminal
     Defense Lawyers, White Plains, NY; Marc Fernich, New York
     State Association of Criminal Defense Lawyers, New York,
     NY; Charles A. Rothfeld, Paul W. Hughes, Mayer Brown LLP,
     Washington, D.C.; on the brief), for Amicus Curiae National and
     New York State Associations of Criminal Defense Lawyers.

MORDECAI NEWMAN (Leonard Koerner; Larry A. Sonnenshein; Linda
    Donahue; Rachel Seligman Weiss; on the brief), for Zachary W.
    Carter, Corporation Counsel of the City of New York, New
    York, NY, for Defendants-Appellees City of New York, et al.

CAITLIN HALLIGAN (Hilary Hassler, Assistant District Attorney, New
      York County; Steven A. Bender, Assistant District Attorney,
      Westchester County; Morrie I. Kleinbart, Assistant District
      Attorney, Richmond County; Itamar J. Yeger, Assistant
      District Attorney, Rockland County; on the brief), for Kathleen
      M. Rice, President, District Attorneys Association of the State
      of New York, New York, NY, for Amicus Curiae District
      Attorneys Association of the State of New York.

BARBARA UNDERWOOD, Solicitor General (Richard Dearing, Deputy
     Solicitor General; Won S. Shin, Assistant Solicitor General; on
     the brief), for Eric T. Schneiderman, Attorney General of the
     State of New York, New York, NY, for Amici Curiae States of
     New York, Connecticut, and Vermont.




                           3
RICHARD C. WESLEY, Circuit Judge:

         In June 1998, Marcos Poventud was convicted of attempted murder in the

second degree and several other related crimes. New York courts upheld

Poventud’s conviction on appeal. People v. Poventud, 300 A.D.2d 223 (1st Dep’t

2002), leave denied, 1 N.Y.3d 578 (2003). In 2004, Poventud successfully brought a

state collateral challenge to his conviction based on Brady v. Maryland, 373 U.S. 83

(1963), and People v. Rosario, 9 N.Y.2d 286 (1961). His conviction was vacated and

a new trial ordered. People v. Poventud, 802 N.Y.S.2d 605, 608 (Sup. Ct. Bronx

Cnty. 2005). While the State weighed appealing the Brady decision, Poventud

pled guilty to the lesser charge of attempted robbery in the third degree,

pursuant to a plea agreement that dismissed all other charges and stipulated to a

one-year sentence (time already served). Upon entry of the plea, Poventud was

immediately released. Thereafter, Poventud sued the City of New York and

various police officers alleging a violation of his constitutional rights in his 1998

trial.

         Poventud’s § 1983 claim is centered on the state court determination that

he was denied access to evidence in the government’s possession that had a

reasonable probability of affecting the result of his trial. The district court was of


                                           4
the view that this claim was at odds with Poventud’s later plea because, although

the withheld evidence supported the alibi Poventud employed at his 1998 trial,

his plea colloquy contradicted that defense. As a result, the district court

determined that Poventud’s § 1983 claims called into question the validity of his

2006 plea and granted summary judgment for the defendants. It based its

decision on a long-standing Supreme Court decision, Heck v. Humphrey, 512 U.S.
477 (1994), that precludes the use of § 1983 suits for damages that necessarily

have the effect of challenging existing state or federal criminal convictions.

Heck requires that “in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff

must prove that the [challenged] conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” 512 U.S. at 486-87.

      Poventud did exactly what Heck required of him. He sought a state court

determination that his due process rights were violated in his jury trial, he

secured a state court judgment vacating his 1998 conviction, and the State chose


                                          5
not to appeal. Heck, therefore, does not bar Poventud’s claims. Accordingly, the

district court’s summary judgment for defendants is vacated and the case is

remanded for further proceedings consistent with this opinion.1




                                       Background

       In March 1997, two men robbed livery cab driver Younis Duopo and shot

him in the head or neck.2 An initial search of the cab by Crime Scene Unit

(“CSU”) detectives uncovered only a spent shell casing, five one dollar bills, and

a black hat from the back seat. The day after the shooting, and after CSU

searched the vehicle, New York City Police Department (“NYPD”) Detective

Frankie Rosado reported to the garage and conducted his own search of the cab;

this search revealed a wallet on the floor of the cab containing two ID cards that


       1
         Thus, our decision today has no need to address the question of whether a
plaintiff who challenges his allegedly unconstitutional conviction or incarceration, but is
no longer in custody and therefore has no access to habeas, has recourse to a federal
remedy under § 1983.
       2
         These facts are drawn from the Second Amended Complaint and the Plaintiff’s
Response to Defendants’ Rule 56.1 Statement and Statement of Additional Facts.
Although these facts may be disputed at trial, “[b]ecause this case comes to us on
[defendants’] motion for summary judgment, ‘the evidence of [Poventud] is to be
believed, and all justifiable inferences are to be drawn in [his] favor.’” Eastman Kodak Co.
v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986)).

                                              6
belonged to Poventud’s brother, Francisco Poventud. Sergeant Kenneth Umlauft

prepared a photo array using the ID cards recovered from the cab; he showed

Duopo the array and Duopo unequivocally identified Francisco as his shooter.

The NYPD soon discovered that Francisco had been incarcerated at the time of

the crime and turned to Poventud, who did not resemble the photograph of

Francisco shown to Duopo, as the most likely carrier of Francisco’s wallet.3

       On consecutive days one week after the crime, Rosado and NYPD officer

Daniel Toohey showed Duopo photo arrays containing Poventud’s picture;

Duopo did not identify Poventud as the perpetrator on either occasion. The day

after the second failed identification, NYPD officers showed Duopo Poventud’s

picture for a third time. Later that day, Duopo viewed Poventud’s picture for a

fourth time and he identified him as the shooter. The officers brought Poventud



      3
         Some of these facts are disputed by the panel’s dissenting opinion and in the
dissents filed with our opinion today. See Poventud v. City of New York, 715 F.3d 57, 66
(2d Cir. 2013) (Jacobs, Judge, dissenting). At trial the defendants are, of course, free to
argue to the jury that their version of these disputed facts is correct – for example, that
Duopo wrote that Francisco Poventud “looks like” the shooter, see id. at 66 (internal
quotation marks omitted); Francisco and Marcos bear a striking resemblance, see id. at
67; or the wallet was found “immediately” after the hold-up, Dissenting Op. of Judge
Jacobs, post, at 3. As noted above, in an order granting summary judgment, we construe
all genuine disputes of material fact in favor of the nonmoving party. United States v.
Sum of $185,336.07 U.S. Currency Seized from Citizen’s Bank Account L7N01967, 731 F.3d
189, 192 (2d Cir. 2013).

                                            7
in to take his statement, at which point Duopo identified him in a lineup. Despite

NYPD policies forbidding such behavior, the officers neither preserved nor

disclosed to the Bronx District Attorney’s Office the photo array in which Duopo

mistakenly identified Francisco.

       Assistant District Attorney (“ADA”) Gregg Turkin prosecuted Poventud

and codefendant Robert Maldonado, whom Duopo also identified in a lineup.

Before trial, Turkin asked Umlauft about some stray photographs in the file;

Umlauft explained them away without disclosing that he had completed a

separate photo array from which Duopo had identified Francisco as the shooter.

Turkin, ignorant of this information, did not disclose it to the defense.

      At trial in 1998, Duopo was the only witness to identify Poventud as the

shooter. Defense counsel tried to impeach the credibility of Duopo’s

identification by focusing on the multiple attempts that it took to identify

Poventud; these efforts were bolstered by Duopo’s two additional mistaken

identifications of Maldonado’s brother as Poventud’s partner in crime.

Poventud’s defense was that he was not present in the cab; he testified that he

was at a neighbor’s apartment playing video games instead. He further posited

that Duopo was shot by three men who were arrested for another shooting of a


                                          8
livery cab driver, seventeen days after the Duopo shooting, using the same gun

used to shoot Duopo. Although Umlauft testified, the defense, still unaware of

the victim’s misidentifications of Francisco, was unable to question Umlauft or

Duopo about them.

      The jury submitted requests for more information about Duopo’s failures

to identify Poventud and a note indicating that it was “hopelessly deadlocked”

after four days of deliberations. It convicted both Poventud and Maldonado on

the fifth day; Poventud was convicted of attempted murder in the second degree,

attempted robbery in the first degree, assault in the first degree, and criminal

possession of a weapon in the second degree. The judge sentenced him to an

indeterminate sentence of 10 to 20 years’ imprisonment.

      In 2002, Maldonado’s conviction was overturned by the New York Court

of Appeals, People v. Maldonado, 97 N.Y.2d 522 (2002), while Poventud’s

conviction was affirmed by the Appellate Division and leave to appeal to the

Court of Appeals was denied. People v. Poventud, 300 A.D.2d 223 (1st Dep’t 2002),

leave denied, 1 N.Y.3d 578 (2003).4 During Maldonado’s retrial, new ADA Jeremy

Shockett learned about Duopo’s erroneous identification of Francisco. Shockett


      4
          Leave was denied by Judge G.B. Smith. See N.Y. C.P.L. § 460.20(2).

                                             9
disclosed this information to defense counsel. Maldonado was acquitted.

      Based on the newly revealed information, Poventud moved, pursuant to

New York Criminal Procedure Law § 440.10, to vacate his conviction. People v.

Poventud, 802 N.Y.S.2d 605 (2005). Finding a violation of the disclosure

obligations under Brady v. Maryland, 373 U.S. 83 (1963), and People v. Rosario, 9
N.Y.2d 286 (1961), the court vacated Poventud’s conviction in October 2005.

      The District Attorney’s Office opposed Poventud’s release on bail and

indicated its desire to appeal the court’s § 440.10 decision. Pursuant to an

agreement with the prosecution, Poventud pled guilty in January 2006 to

attempted robbery in the third degree, a nonviolent class E felony, with a

stipulated one-year sentence. He was immediately released.

      In May 2007, Poventud initiated this suit, alleging that his 1998 conviction

violated his constitutional right to due process. In 2009, he stayed this suit

pending a state court challenge to the validity of his guilty plea. Poventud

abandoned that collateral attack, however, and refocused on his claim under 42

U.S.C. § 1983.

      In 2011, the defendants moved for summary judgment, asserting that Heck

v. Humphrey, 512 U.S. 477, barred Poventud’s constitutional tort claims.


                                         10
Poventud argued that his plea had nothing to do with his § 1983 claim, which

concerned his jury trial conviction that had been vacated as a result of his Brady

victory. Judge Batts rejected that view and granted the motion, finding that

Poventud’s § 1983 suit challenged a state court conviction (his plea) which had

not been vacated. Poventud v. City of New York, No. 07-CV-3998(DAB), 2012 WL
727802, at *3 (S.D.N.Y. Mar. 6, 2012). Judge Batts saw a connection between the

undisclosed exculpatory evidence and Poventud’s defense at trial. She then

concluded that Poventud’s alibi was factually inconsistent with his subsequent

guilty plea. Id.5 Because of the relationship that she perceived between the

misidentification evidence and the erroneous alibi at Poventud’s 1998 trial, Judge

Batts required that Poventud prove a favorable termination of any charge arising


      5
          Specifically, Judge Batts wrote:

      Plaintiff seeks to avoid the conclusion that his suit calls the validity of his
      second conviction into question by arguing that his initial conviction was
      invalidated and that he does not challenge his subsequent conviction by
      guilty plea. Plaintiff’s argument is unavailing. Plaintiff’s guilty plea, which
      resulted in his second conviction and sentence, was to conduct which
      necessarily required his presence at the scene of the crime. To succeed on a
      § 1983 claim based on an alleged failure to reveal evidence supporting his
      claim to have been elsewhere when the crime to which he pleaded guilty
      occurred would thus call into question the validity of his conviction by guilty
      plea.

Poventud, 2012 WL 727802, at *3.

                                             11
from the criminal transaction that occurred with the shooting and robbery,

consistent with the requirements of malicious prosecution claims. Id. (citing, inter

alia, Smith-Hunter v. Harvey, 95 N.Y.2d 191, 196-97 (2002)). Because a plea to a

lesser-included charge does not meet that requirement, Judge Batts held that

Heck barred Poventud’s claim. Id.

       Poventud appealed to a panel of this Court in 2012. In April 2013, a

divided panel held that Heck did not apply to Poventud’s lawsuit because he had

been released from prison and therefore no longer had access to habeas corpus

remedies. Poventud, 715 F.3d at 60.6 We ordered this rehearing en banc, vacated

the panel’s opinion,7 and, for the reasons stated below, find that Heck does not

bar Poventud’s § 1983 suit because his claim does not necessarily imply the

invalidity of his outstanding conviction.


       6
         To be fair, our request for briefing centered on the issue that provided the
decisional pivot for the panel majority – the relationship of access to habeas relief and the
use of § 1983. The result was that some of the briefing goes to a much broader issue
than that which we decide today.
       7
        In essence, the dissents want to revisit many of the issues that separated the
judges on the initial panel. The dissents’ continued unease with the earlier opinion is
irrelevant to the task at hand. As we note several times in this opinion, we decide this
matter on the narrowest possible grounds without passing any judgments on the views
previously expressed by either the members of the panel majority, who considered
themselves bound by circuit precedent in a way the en banc Court is not, or by the then
lone dissenter.

                                             12
                                   Governing Law

I. 42 U.S.C. § 1983, Heck, and the Invalidity of Outstanding Convictions

      In passing the Ku Klux Klan Act of 1871, 17 Stat. 13, Congress created a

cause of action that gave “a remedy to parties deprived of constitutional rights,

privileges and immunities by an official’s abuse of his position.” Monroe v. Pape,

365 U.S. 167, 172 (1961), overruled on other grounds by Monell v. Dep’t of Social

Servs., 436 U.S. 658 (1978). “It was not the unavailability of state remedies but the

failure of certain States to enforce the laws with an equal hand that furnished the

powerful momentum behind this ‘force bill,’” Monroe, 365 U.S. at 174-75 (citation

omitted), which is now codified at 42 U.S.C. § 1983. This statute provides:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress, except that in any action brought
      against a judicial officer for an act or omission taken in such officer’s
      judicial capacity, injunctive relief shall not be granted unless a
      declaratory decree was violated or declaratory relief was unavailable.
      For the purposes of this section, any Act of Congress applicable
      exclusively to the District of Columbia shall be considered to be a
      statute of the District of Columbia.

      The broad language of § 1983 suggests its applicability to cases involving


                                          13
any constitutional deprivation. Indeed, the breadth of § 1983 made it appealing

to state prisoners who sought to challenge their confinement as unconstitutional.

However, “[t]he Supreme Court, in Preiser v. Rodriguez, 411 U.S. 475 (1973), and

Heck v. Humphrey, 512 U.S. 477 (1994), has effectively subordinated the § 1983

remedy to the writ of habeas corpus when the remedies would overlap (and to

some extent, even when they do not).” Richard H. Fallon, Jr., John F. Manning,

Daniel J. Meltzer & David L. Shapiro, Hart & Wechsler’s The Federal Courts & The

Federal System 966 (6th ed. 2009).

      In Preiser, the Supreme Court denied a cause of action under § 1983 for

state prisoners challenging their deprivation of good-conduct-time credits

pursuant to state administrative procedures and seeking “a determination that

[they were] entitled to immediate release or a speedier release from [state]

imprisonment.” 411 U.S. at 500. Because the prisoners were “challenging the

very fact or duration of [their] physical imprisonment,” id., which the Court

described as “the traditional function of the writ [of habeas corpus],” id. at 484, the

Court held that habeas corpus provided the sole vehicle to seek this relief, id at 500.

The prisoners conceded “that a state prisoner challenging his underlying

conviction and sentence on federal constitutional grounds in a federal court is

                                          14
limited to habeas corpus,” and the Court declined to recognize a distinction

where the challenge was to a final administrative decision. Id. at 489.

      The year after Preiser was decided, the Supreme Court addressed a due

process claim in which prisoners alleged that a prison’s procedures for

deprivation of good time credits were constitutionally defective and sought

restoration of the credits, institution of a new plan by prison officials, and

“damages for the deprivation of civil rights resulting from the use of the

allegedly unconstitutional procedures.” Wolff v. McDonnell, 418 U.S. 539, 553

(1974). The Court held that Preiser foreclosed the complaint’s quest for

“restoration of good-time credits.” Id. at 554. However, “Preiser expressly

contemplated that claims properly brought under § 1983 could go forward while

actual restoration of good-time credits is sought in state proceedings. [The

prisoners’] damages claim was therefore properly before the District Court and

required determination of the validity of the procedures employed for imposing

sanctions, including loss of good time . . . .” Id. (citation omitted).

      In Heck, the Court noted the distinction between the fate of the prisoners’

plea for good-time credits and for damages arising from claims of administrative

process that ran afoul of due process. 512 U.S. at 482. Critically, the Court read


                                           15
Wolff to permit prisoners to bring “a § 1983 claim for using the wrong

procedures, not for reaching the wrong result.” Id. at 482-83. Recognizing that a

due process claim could morph into a “wrong result” claim, the Court was

careful to note that the damages for the use of the wrong procedures did not

need to be “measured by the actual loss of good time.” Id. at 482. “Thus, the

claim at issue in Wolff did not call into question the lawfulness of the plaintiff’s

continuing confinement.” Id. at 483 (emphasis in original).8

      Roy Heck was convicted of voluntary manslaughter for killing his wife.
512 U.S. at 478. While his direct appeal of his conviction was pending in state

court,9 Heck brought a § 1983 suit alleging that Indiana police and investigators

had “knowingly destroyed evidence which was exculpatory in nature and could

have proved [his] innocence,” id. at 479 (internal quotation marks omitted).

Heck’s § 1983 suit “sought, among other things, compensatory and punitive




      8
        A later decision clarified that even suits alleging the use of improper procedures
would be barred where “the nature of the challenge to the procedures could be such as
necessarily to imply the invalidity of the judgment.” Edwards v. Balisok, 520 U.S. 641,
645 (1997).
      9
       The Indiana Supreme Court upheld Heck’s conviction while his § 1983 case was
pending before the Seventh Circuit. Id. at 479.

                                           16
monetary damages,” but not release.10 Id. Heck sought reimbursement for the

violation of his constitutional rights based on his allegedly unlawful confinement.

The trouble was that Heck was still in prison pursuant to his judgment of

conviction as he pursued his suit.

      Rejecting proposals for an exhaustion requirement, the Heck Court

explicitly held that damages actions could be brought by state prisoners before

exhausting all state remedies; however, it noted that this proposition “may not be

true . . . when establishing the basis for the damages claim necessarily

demonstrates the invalidity of the conviction. In that situation, the claimant can

be said to be ‘attacking the fact or length of confinement,’” which is

impermissible. 512 U.S. at 481-82 (quoting Preiser, 411 U.S. at 490) (emphasis and

alterations omitted). “[I]n order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, a § 1983

plaintiff must prove that the conviction or sentence has been reversed on direct



      10
          Heck’s two attempts at securing habeas relief had come up short: “his first
petition for a writ of habeas corpus in Federal District Court was dismissed because it
contained unexhausted claims; and his second federal habeas petition was denied, and
the denial affirmed by the Seventh Circuit.” Id. at 479.

                                           17
appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-87. As

Heck’s civil claim relied on his innocence and challenged the validity of the

conviction that secured his incarceration, it met none of these criteria; he had no

cause of action under § 1983.

      In its analysis, the Court relied on an analogy to the common law tort of

malicious prosecution “because, unlike the related cause of action for false arrest

or imprisonment, it permits damages for confinement imposed pursuant to legal

process.” Heck, 512 U.S. at 484. The Court focused on the favorable termination

requirement, an “element that must be alleged and proved in a malicious

prosecution action.” Id. The benefit of this rule is that it “‘avoids parallel

litigation over the issues of probable cause and guilt and it precludes the

possibility of the claimant[’s] succeeding in the tort action after having been

convicted in the underlying criminal prosecution, in contravention of a strong

judicial policy against the creation of two conflicting resolutions arising out of the

same or identical transaction.’” Id. (quoting 8 S. Speiser, C. Krause, & A. Gans,

American Law of Torts § 28:5, at 24 (1991)) (alteration omitted). To preserve


                                          18
“finality and consistency,” id. at 485, the Court applied “the hoary principle that

civil tort actions are not appropriate vehicles for challenging the validity of

outstanding criminal judgments . . . to § 1983 damages actions that necessarily

require the plaintiff to prove the unlawfulness of his conviction or confinement,

just as it has always applied to actions for malicious prosecution,” id. at 486.

      The analogy to malicious prosecution continues throughout Heck. The

Court held that “[j]ust as a cause of action for malicious prosecution does not

accrue until the criminal proceedings have terminated in the plaintiff’s favor, so

also a § 1983 cause of action for damages attributable to an unconstitutional

conviction or sentence does not accrue until the conviction or sentence has been

invalidated.” Id. at 489-90 (internal citations omitted). However, the opinion

stops short of holding that malicious prosecution’s favorable termination

requirement, as applied at the common law, governs all § 1983 suits -- and for

good reason. The Heck Court dealt only with Heck’s claim and its interaction

with the available writ of habeas corpus. There was no reason for the Court to

attempt to divine every possible permutation of constitutional tort related to

criminal proceedings that might find its way into federal courtrooms as a § 1983

claim. The only issue in Heck was whether a § 1983 claim could be brought when


                                         19
that claim suggested the invalidity of an existing state court conviction.

II. Malicious Prosecution Suits and Favorable Termination

      Malicious prosecution suits require, as an element of the offense, “‘the

termination of the proceeding in favor of the accused.’” Smith-Hunter, 95 N.Y.2d
191, 195 (2002) (quoting Broughton v. State of New York, 37 N.Y.2d 451, 457

(1975)).11 “[U]nder the common law any final termination of a criminal

proceeding in favor of the accused, such that the proceeding cannot be brought

again, qualifies as a favorable termination for purposes of a malicious

prosecution action.” Smith-Hunter, 95 N.Y.2d at 195. (citations omitted). “A

termination is not favorable to the accused, [however], if the charge is withdrawn

or the prosecution abandoned pursuant to a compromise with the accused.

Indeed, it is hornbook law that ‘where charges are withdrawn or the prosecution

is terminated by reason of a compromise into which the accused has entered

voluntarily, there is no sufficient termination in favor of the accused.’” Id. at 196-


      11
         “‘Over the centuries the common law of torts has developed a set of rules to
implement the principle that a person should be compensated fairly for injuries caused
by the violation of his legal rights. These rules, defining the elements of damages and
the prerequisites for their recovery, provide the appropriate starting point for the
inquiry under § 1983 as well.’” Heck, 512 U.S. at 483 (quoting Carey v. Piphus, 435 U.S.
247, 257-58 (1978)) (alteration omitted). “Thus, to determine whether there is any bar to
the present suit, we look first to the common law of torts.” Heck, 512 U.S. at 483.

                                           20
97 (quoting Prosser and Keeton, Torts § 119, at 875 (5th ed. 1984)) (alterations

omitted); see also Restatement (Second) of Torts § 660(d) (1977).

      In the context of § 1983 malicious prosecution cases, Heck’s bar is

coextensive with the favorable termination requirement. See, e.g., McNeill v.

People of City and State of N.Y., No. 06-CV-4843(NGG), 2006 WL 3050867, at *2-3

(E.D.N.Y. Oct. 24, 2006), aff’d by summary order, 242 F. App’x 777 (2d Cir. 2007);

Papeskov v. Brown, No. 97-CV-5351(SS), 1998 WL 299892, at *5 (S.D.N.Y. June 8,

1998), aff’d, 173 F.3d 845 (table) (2d Cir. 1999). In these cases, as in state malicious

prosecution cases, the tort cannot stand unless the underlying criminal cases

“‘finally end[] in failure.’” DiBlasio v. City of New York, 102 F.3d 654, 657 (2d Cir.

1996) (quoting Burt v. Smith, 181 N.Y. 1, 5 (1905)) (emphasis omitted). “It is not

surprising, therefore, that several United States Courts of Appeals have cited

[Heck v.] Humphrey as authority for the proposition that § 1983 claims for

malicious prosecution do not accrue until their respective criminal prosecutions

end in acquittal.” Id. at 658.

      In DiBlasio – rightly decided and unaffected by our holding today – a panel

of this Court addressed Mario DiBlasio’s claim of malicious prosecution.

DiBlasio, convicted following a jury trial of criminal sale of cocaine and related

                                           21
charges, secured vacatur of his conviction through a habeas suit brought in the

Eastern District of New York that alleged that the state failed to produce or

identify a confidential informant. Id. at 655. On retrial, DiBlasio was convicted of

only one of the lesser included offenses. Id. He then sued under § 1983, “alleging

malicious prosecution by the police officers.” Id. He contended that his

conviction of a lesser offense was a favorable result that entitled him to damages

for malicious prosecution on the more serious crimes. The district court

dismissed and we affirmed. Id. at 656, 659.

      DiBlasio was successful in challenging his initial conviction, seemingly in

compliance with Heck’s mandate. He was retried and convicted, but only for a

lesser offense. DiBlasio contended that this was a favorable result as required by

Heck. Because DiBlasio’s claim was for malicious prosecution, the panel

disagreed. “Although in some instances a habeas court may terminate a criminal

proceeding in the defendant’s favor, the reversal of a conviction and remand for

a new trial does not constitute such a termination.” DiBlasio, 102 F.3d at 658. The

Court, applying the malicious prosecution standard, “h[e]ld that the criminal

proceeding terminated when DiBlasio was convicted on the retrial. The writ

could not be considered an ‘indication of innocence’ since DiBlasio conceded


                                        22
both the possession and sale of the cocaine.” Id. The fact that the ultimate

conviction was on a lesser count was irrelevant, because the charges arising out

of the criminal transaction had to be brought together and as a whole “[t]he

State’s case did not end in failure or in DiBlasio’s favor.” Id. at 659. DiBlasio’s

§ 1983 malicious prosecution claim was thus properly Heck-barred (despite the

fact that his initial conviction was vacated) because malicious prosecution under

New York law requires “favorable termination of the proceedings” and a valid

conviction on the lesser crime prevented the court from finding a “favorable

termination.” Either the outstanding conviction was invalid, or the elements of

malicious prosecution were not met; DiBlasio is precisely the sort of case in which

“a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction.” Heck, 512 U.S. at 487.

      Not every § 1983 claim that arises out of a criminal case requires that the

underlying criminal process reach a favorable termination. “Contrary to the

district court’s view in this case, Heck does not automatically bar a § 1983 claim

simply because the processes of the criminal justice system did not end up in the

plaintiff’s favor. A plaintiff need not prove that any conviction stemming from an

incident with the police has been invalidated, only a conviction that could not be


                                          23
reconciled with the claims of his civil action.” VanGilder v. Baker, 435 F.3d 689,

692 (7th Cir. 2006) (emphasis retained, internal quotation marks and alterations

omitted); cf. Jackson v. Suffolk Cnty. Homicide Bureau, 135 F.3d 254, 257 (2d Cir.

1998) (“[A] claim for use of excessive force lacks the requisite relationship to the

conviction. . . . [A] finding that excessive force had in fact been used would not

necessarily require the invalidation of the conviction.”).

      Unlike malicious prosecutions, many violations of constitutional rights,

even during the criminal process, may be remedied without impugning the

validity of a conviction. For example, when a suspect sues his arresting officer

for excessive force, a § 1983 suit may proceed even if the suspect is ultimately

convicted of resisting arrest. VanGilder, 435 F.3d at 692. When a plaintiff is

unlawfully arrested without probable cause, his § 1983 claim accrues before any

conviction. Wallace v. Kato, 549 U.S. 384, 397 (2007); see also Morris v. Noe, 672 F.3d
1185, 1193-94 n.2 (10th Cir. 2012). Even Heck acknowledges that many

unreasonable searches could lead to § 1983 actions that exist independent of the

termination of the criminal proceedings. Heck, 512 U.S. at 487 n.7; see also Gibson

v. Superintendent of N.J. Dep’t of Law & Pub. Safety-Div. of State Police, 411 F.3d 427,

448 (3d Cir. 2005), overruled on other grounds by Dique v. N.J. State Police, 603 F.3d
24
181, 188 (3d Cir. 2010).

III. Other § 1983 Claims, Including Brady Claims

       This Court has emphatically and properly confirmed that Brady-based

§ 1983 claims necessarily imply the invalidity of the challenged conviction in the

trial (or plea) in which the Brady violation occurred.12 Amaker v. Weiner, 179 F.3d 48,

51-52 (2d Cir. 1999). That should come as no surprise; the remedy for a Brady

violation is vacatur of the judgment of conviction and a new trial in which the

defendant now has the Brady material available to her.

       “‘There are three components of a true Brady violation: The evidence at

issue must be favorable to the accused, either because it is exculpatory, or

because it is impeaching; that evidence must have been suppressed by the State,

either willfully or inadvertently; and prejudice must have ensued.’” United States

v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004) (quoting Strickler v. Greene, 527 U.S. 263,

281-82 (1999)). To establish prejudice, a plaintiff must show materiality:

       ‘A showing of materiality does not require demonstration by a
       preponderance that disclosure of the suppressed evidence would have


       12
          We reject out of hand defendants’ contention that Brady violations cannot
provide a basis for a § 1983 claim. See, e.g., Haley v. City of Boston, 657 F.3d 39, 52 (1st
Cir. 2011); Beck v. City of Muskogee Police Dep’t, 195 F.3d 553, 560 (10th Cir. 1999); Walker
v. City of New York, 974 F.2d 293, 300 (2d Cir. 1992).

                                              25
       resulted ultimately in the defendant’s acquittal (whether based on the
       presence of reasonable doubt or acceptance of an explanation for the
       crime that does not inculpate the defendant). The touchstone of
       materiality is a reasonable probability of a different result, and the
       adjective is important. The question is not whether the defendant
       would more likely than not have received a different verdict with the
       evidence, but whether in its absence he received a fair trial, understood as a
       trial resulting in a verdict worthy of confidence.’

Leka v. Portuondo, 257 F.3d 89, 104 (2d Cir. 2001) (quoting Kyles v. Whitley, 514 U.S.
419, 434 (1995)) (alterations omitted, emphasis added).13 “While Brady ensures a

fair trial, a defendant’s right to pre-trial disclosure under Brady is not conditioned

on his ability to demonstrate that he would or even probably would prevail at trial if

the evidence were disclosed,” much less that he is in fact innocent. Osborne v.

Dist. Att’y’s Office for Third Jud. Dist., 521 F.3d 1118, 1132 (9th Cir. 2008), rev’d on

other grounds, 557 U.S. 52 (2009). The remedy for a Brady claim is therefore a new

trial, as proof of the constitutional violation need not be at odds with his guilt.

See, e.g., United States v. Sipe, 388 F.3d 471, 493 (5th Cir. 2004).

       This Court’s seminal Brady / Heck case was brought pro se by Anthony

Amaker, who had been convicted of second degree murder in Brooklyn in 1989.



       13
         Of course, when a defendant is not proven guilty beyond a reasonable doubt,
the only verdict “worthy of confidence” is an acquittal, regardless of the defendant’s
actual guilt.

                                            26
See People v. Amaker, 195 A.D.2d 605, 605 (2d Dep’t 1993). The Appellate Division

affirmed his conviction, rejecting his ineffective assistance of counsel claim, id.;

leave to appeal was denied by the Court of Appeals. People v. Amaker, 82 N.Y.2d
804 (1993) (table decision). While incarcerated pursuant to his conviction,

Amaker brought a § 1983 suit alleging a conspiracy by “police, prosecutors, [his]

defense attorneys, the trial judge, an eyewitness, and various court personnel

. . . to secure [his] conviction . . . by manufacturing inculpatory evidence and

subsequently suppressing evidence probative of their misconduct.” Amaker v.

Weiner, 179 F.3d at 49. This Court appropriately rejected the argument that Heck

was not triggered by Amaker’s “claim that his right to meaningful court access

ha[d] been denied by the withholding of exculpatory evidence.” Id. at 51. “In

substance . . . this claim sounds under Brady v. Maryland, and therefore does

indeed call into question the validity of his conviction. Accordingly, it is barred

by Heck.” Id. (citation omitted). Success on Amaker’s claim would mean that his

conviction, which was not only still on the books but which actually provided the

basis for his ongoing incarceration, was the product of a Brady violation (and a

massive cover-up). Id.

      But Heck does not present the same bar to § 1983 suits where the

                                          27
underlying conviction has already been expunged; the conviction is no longer

“outstanding.” See, e.g., Moldowan v. City of Warren, 578 F.3d 351, 376-77 (6th Cir.

2009).14 Even when a defendant is retried, a § 1983 suit concerning the earlier

trial could not impeach the new trial’s result. Smith v. Gonzalez, 222 F.3d 1220,

1222 (10th Cir. 2000). A court “invalidate[s] the final judgment in [a] state

criminal trial when [it] vacate[s] [a] conviction.” Id. From that moment on, a

§ 1983 suit would not demonstrate the invalidity of the vacated conviction. Id. It

also would not impugn a retrial, which on its face could not replicate the

constitutional violations at issue (since the defendant must, by definition, have

been made aware of the Brady material before vacatur). Id.

       Herein lies the district court’s error. The district court treated Poventud’s

case as though it were a malicious prosecution claim.15 It measured his



       14
          Judge Livingston ignores this distinction in arguing that Skinner v. Switzer, 131
S. Ct. 1289, 1300 (2011), comprises a general prohibition on Brady-based § 1983 claims.
Dissenting Op. of Judge Livingston, post, at 1. Skinner, citing Amaker, notes that
prisoners bringing Brady claims “seek a judgment qualifying them for immediate or
speedier release from imprisonment,” and that such claims are “within the traditional
core of habeas corpus.” Skinner, 131 S. Ct. at 1300 (internal quotation marks omitted).
Since Poventud, who is no longer incarcerated and has already won post-conviction
relief, does not seek release from imprisonment, the language that Judge Livingston
excerpts from Skinner is misleading and irrelevant to the issue now before us.
       15
            This is also the underlying premise of the dissents.

                                               28
admission in the subsequent plea agreement against his claims in his Brady

submission. Because his 2006 plea was at odds with his alibi defense at his 1998

trial, Judge Batts concluded that his recovery for a Brady claim would call his plea

into question. That view misunderstands Brady and its correlation to § 1983

claims asserting only violations of the right to due process. The district court’s

view incorrectly presumes that, on the facts of this case, the State could violate

Poventud’s Brady rights only if Poventud is an innocent man. This last restriction

has no basis in the Brady case law; materiality does not depend on factual

innocence, but rather what would have been proven absent the violation. “[T]he

scope of a defendant’s [Brady-based] constitutional right[ ]is ultimately defined

retrospectively, by reference to the likely effect that the suppression of particular

evidence had on the outcome of the trial.” United States v. Coppa, 267 F.3d 132, 140 (2d

Cir. 2001) (emphasis added) (citing Strickler, 527 U.S. at 281).16 In this case,


       16
          Of course, there is a distinction between a victory at trial premised on the
State’s failure to prove one’s guilt and a victory premised on the court’s
misapprehension of the law. The dissents do not recognize this difference and therefore
misunderstand Lockhart v. Fretwell, 506 U.S. 364 (1993), in which the Court assumed that
counsel’s failure to object based on then-prevailing but later-overturned circuit law was
deficient and evaluated whether the defendant suffered prejudice with an awareness of
the later-established legal standard. Failure to take advantage of the district court’s
likely application of the circuit court’s misapprehension of the law was not prejudicial
because a defendant has no right to benefit from a court’s erroneous view of the law.

                                             29
Poventud has the right to argue to the jury that, with the main State witness

impeached, he would have been acquitted based on reasonable doubt or

convicted on a lesser charge.17

      We find the First Circuit’s decision in Olsen v. Correiro analogous and

instructive. 189 F.3d 52, 55 (1st Cir. 1999). Olsen, convicted in 1986 of first degree

murder, secured vacatur (based on the investigating officers’ failure to disclose

impeachment evidence) and in 1992 pled nolo contendere to the lesser charge of




However, neither is the State entitled to sustain a conviction predicated on something
less than proof beyond a reasonable doubt. No defendant has the right to benefit from a
mistake of law; every defendant – even a guilty one – has the right to benefit from the
State’s heavy burden at a criminal trial.
      17
          The dissents ignore the important fact that Poventud’s guilty plea in 2006 was
not to the same charges for which he was originally convicted and sentenced to prison.
Judge Livingston’s reprisal of Judge Jacob’s lengthy dissent, in particular, ignores that
Poventud was lawfully convicted only of a class E felony and sentenced to one year’s
imprisonment. Dissenting Op. of Judge Livingston, post, at 16-17. Guilt of a lesser crime
is not inconsistent with the existence of reasonable doubt at an earlier trial for a more
serious crime. Poventud’s later plea does confirm some criminal liability for the acts
that occurred in Duopo’s cab, but it does not reaffirm that he would indisputably have
been found guilty of attempted murder and sentenced to at least nine years’
imprisonment at his 1998 trial.
        Judge Livingston’s dissent also reveals an inability or unwillingness to
distinguish between an argument that Poventud is innocent and an argument that the
State did not carry its burden of proving him guilty beyond a reasonable doubt. This is
why she argues that Poventud’s later-established presence at the scene of the crime
precludes him from alleging that the State did not prove him guilty beyond a
reasonable doubt. Dissenting Op. of Judge Livingston, post, at 2-3.

                                           30
manslaughter, with the State’s agreement to recommend time served. Id. He was

sentenced to time served and released; he then sued under § 1983 “for damages

arising from the murder charge and conviction.” Id. He was awarded $1.5

million in compensatory damages based on his incarceration; that verdict was

overturned by the district court pursuant to Heck. A second trial resulted in a

verdict again in his favor, but this time with a damages award of only $6,000.

      The First Circuit upheld the district court’s decisions. To permit Olsen to

collect a considerable sum in “incarceration-based damages” would have

impugned the validity of his later manslaughter conviction, as Olsen did not

serve a day in prison over his lawful sentence for manslaughter, despite his

initial murder conviction. Id. at 55, 69. However, the court did not disturb that

portion of the jury’s award that was based on “evidence of other damages

associated with his murder trial and conviction.” Id. at 55. The question of

damages was left for the jury, which was free to award damages so long as it

confined its consideration to the harms that flowed from the Brady violation and

not to the imprisonment attributable to his lawful conviction for manslaughter.

Id.

      In other contexts, this Court has recognized procedural claims under


                                        31
§ 1983 even when the denial of due process did not result in concrete injury.

Brody v. Village of Port Chester, 345 F.3d 103, 121 (2d Cir. 2003) (Sotomayor, Judge)

(“[Plaintiff] still may be entitled to declaratory relief and nominal damages in the

event a procedural due process violation is proven, even if the district court does

not find that [he] . . . would have prevailed” in the challenged proceeding).18

“Because the right to procedural due process is ‘absolute’ in the sense that it does

not depend upon the merits of a claimant’s substantive assertions, and because of

the importance to organized society that procedural due process be observed, we

believe that the denial of procedural due process should be actionable for

nominal damages without proof of actual injury.” Carey v. Piphus, 435 U.S. 247,

266 (1978) (internal citations omitted). The Supreme Court has recognized the

availability of § 1983 actions for “damages for the deprivation of civil rights

resulting from the use of the allegedly unconstitutional procedures.” Wolff, 418
U.S. at 553. It is for the district court and the jury to determine “to what




      18
         We should not be understood to imply that Poventud is entitled only to
nominal damages. As we explain below, the principal thrust of our comments
regarding nominal damages is that in light of their availability here, we need not
consider at this stage of the proceedings whether any of Poventud’s incarceration-based
damages are Heck-barred. This is a matter for the district court to decide in the first
instance.

                                          32
damages, if any, [such a plaintiff] is entitled.” Brody v. Village of Port Chester, 434
F.3d 121, 132 n.8 (2d Cir. 2005).

IV. Poventud’s § 1983 Brady Claim Is Consistent with his Guilty Plea

      Several of the foregoing principles circumscribe Poventud’s Brady-based

§ 1983 claim. First, his claim must relate to his 1998 conviction and not to the

2006 conviction.19 Amaker, 179 F.3d at 52. Second, had Poventud’s complaint

sounded in malicious prosecution, rather than in a procedural Brady-based claim,

that claim would have been barred because of the favorable termination element

of the malicious prosecution tort. DiBlasio, 102 F.3d at 657. Finally, Poventud

cannot seek to collect damages for the time that he served pursuant to his plea

agreement (that is, for the year-long term of imprisonment). Olsen, 189 F.3d at 55.

With these limitations in mind, we find that Poventud has stated a § 1983 claim.

      On its face, Poventud’s complaint alleges deficiencies in his 1998 trial that

are entirely independent of the proceedings related to his 2006 plea. See Second



      19
          Nothing in this analysis weighs on whether or not Poventud is precluded from
challenging the validity of his 2006 conviction in a separate § 1983 action. A Brady
claim cannot challenge a conviction obtained after disclosure of the Brady material;
Poventud’s claim therefore relates only to his 1998 conviction. Having decided the
case on the narrower ground, we do not reach the broader issue on which the panel
rested its decision. Poventud, 715 F.3d at 60.

                                           33
Amended Complaint at ¶¶ 1, 115-39. The complaint alleges that the defendants

“caused [his] unconstitutional conviction and subsequent imprisonment by

deliberately suppressing exculpatory evidence, known as ‘Brady material,’ and

also lying to and misleading prosecutors.” Id. ¶ 2. Because Poventud was aware

of the undisclosed exculpatory material prior to his guilty plea, his plea could not

have implicated the constitutional violations at issue in his trial. Following

vacatur of his conviction, a favorable judgment in this § 1983 action would not

render invalid any subsequent, plea-based judgment against Poventud. Cf.

Smith, 222 F.3d at 1222. Amaker (like Heck, essentially a Brady case) ensures that

Heck’s bar prevents Poventud from alleging a Brady violation with regard to any

valid conviction; however, unlike Amaker’s, Poventud’s complaint does not

challenge the conviction pursuant to which the State continues to view him a

felon. The 2006 conviction is a “clean” conviction, untainted by the Brady

violation associated with the 1998 conviction. Just as Poventud’s 1998 conviction

is expunged for future sentencing purposes, so, too, is it expunged for this § 1983

action.

      Second, Poventud’s complaint states claims entirely distinct from malicious

prosecution. The complaint never mentions malicious prosecution, does not


                                         34
allege most of the elements of malicious prosecution (including favorable

termination), and focuses heavily on the defendants’ failure to adhere to their

disclosure obligations. See Second Amended Complaint. Unlike DiBlasio’s

malicious prosecution claim, Poventud’s Brady claim is compatible with the

validity of his subsequent conviction.20

      Poventud’s complaint seeks damages for his time in prison, but excludes

the time that he served pursuant to his unchallenged 2006 guilty plea. See Second

Amended Complaint ¶ 1. We need not decide what damages might be available

for Poventud, but we note that the Supreme Court has “recognized a § 1983 claim

for using the wrong procedures,” even where a plaintiff could not collect for the

court’s “reaching the wrong result.” Heck, 512 U.S. at 482-83. Although under

some circumstances, even a “challenge to the procedures could be such as

necessarily to imply the invalidity of the judgment,” Edwards v. Balisok, 520 U.S.
20
         Assuming arguendo that Poventud’s claims did sound in malicious prosecution,
these claims would be barred. DiBlasio, 102 F.3d at 659. Specifically, claims that
undisclosed evidence included “evidence of innocence,” Second Amended Complaint
¶ 128, do suggest a malicious prosecution claim. However, while Heck’s complaint
alleged destruction of “evidence which was exculpatory in nature and could have
proved [his] innocence,” Heck, 512 U.S. at 479 (quotation marks omitted), Poventud’s
complaint is less concerned with his innocence and instead focuses on “evidence that an
identifying witness was unreliable, and evidence impeaching the credibility of
significant prosecution witnesses.” Second Amended Complaint ¶ 128.

                                           35
641, 645 (1997), this logic applies only when the procedures resulted in a

judgment that has not been impugned. Moreover, “the denial of procedural due

process should be actionable for nominal damages without proof of actual

injury.” Carey, 435 U.S. at 266. The extent of Poventud’s damages stemming

from the Brady violation that do not call into question the validity of his 2006

guilty plea is a fact-specific question that should be addressed first by the district

court.21 However, the existence of a cause of action is clear.

       Poventud’s allocution acknowledged his presence at the scene of the crime,

which was inconsistent with his alibi defense at trial. However, this does not

defeat the viability of his Brady claim. As explained above, Brady does not

require actual innocence, and even “‘[a] guilty man is entitled to a fair trial.’”

People v. Buchalter, 289 N.Y. 181, 225 (1942) (Lehman, Chief Judge, concurring). In


       21
            The dissents’ treatment of causation will startle those who regularly toil in the
world of tort law. The Restatement Third (which expressly says it will call proximate
cause “scope of liability”) is quite clear on the matter: “Duty is a question of law for the
court, see § 7, while scope of liability, although very much an evaluative matter, is
treated as a question of fact for the factfinder.” RESTATEMENT (THIRD) OF TORTS: PHYS. &
EMOT. HARM § 29 (2010). Ultimately, the problem here, as in much of the dissents, is the
dissents’ confusion between factors that may be appropriate – and even winning –
defenses to Poventud’s § 1983 claims, and factors that instead would lead to the
dismissal of the whole § 1983 action ab initio for violating the doctrine of Heck v.
Humphrey.

                                               36
Brady, the Court held that Maryland violated the defendant’s constitutional rights

by withholding evidence relevant to his sentencing, despite the fact “that nothing

in the suppressed confession could have reduced the appellant Brady’s offense

below murder in the first degree” or related to his guilt or innocence. 373 U.S. at

90 (internal quotation marks omitted).

       Heck requires that “a § 1983 plaintiff must prove that the conviction or

sentence has been . . . declared invalid by a state tribunal authorized to make

such determination,” inter alia. 512 U.S. at 486-87. In this case, Poventud’s

challenged conviction has been. People v. Poventud, 802 N.Y.S.2d at 608. Heck’s

core concern of finality would not be undercut by Poventud’s success at trial;

Poventud’s claim is premised on an unchallenged finding made in state court.22

       Were Poventud to win at trial – far from a foregone conclusion – the legal

status of his 2006 guilty plea would remain preserved. No element of his § 1983

Brady claim requires Poventud to prove his absence from the scene of the crime; if


       22
         As things stand in the New York courts, (1) Poventud successfully proved a
Brady violation in his first trial, which the State elected not to appeal; and (2) Poventud
pled guilty to attempted robbery in the third degree. We believe these two judgments
are logically consistent, and it is not clear why a third judgment, reaffirming the
existence of a Brady violation at the first trial, would suddenly impugn the second
conviction in a way that the outstanding judgment based on the same conviction does
not.

                                             37
it did, his claim would be Heck-barred. Poventud’s success at trial would mean

only that his 1998 conviction was the product of a constitutional violation; in this

case, a New York State court has already reached this determination and vacated

the conviction as a result. See id.




                                      Conclusion

      Poventud’s claim is one of process. He asserts that members of the New

York City Police Department willfully withheld exculpatory evidence that called

into question the testimony of the only witness to place him at the scene of the

crime. Poventud’s claims are not the stuff of prison idleness or self-absorption;

he has proven his claims in state court and the State elected not to appeal his

victory. Poventud’s conviction was vacated because it rested on a constitutional

infirmity. Armed with the information previously denied him, Poventud

accepted an offer from the State to plead to a lesser offense. He now seeks to

recover from those who violated his right to a fair trial. He does not contest the

legitimacy of his plea (nor could he). His claim is restricted to the acts of the

police officers before and during his trial in 1998. Poventud’s victory in state

court, securing vacatur of his jury trial conviction, gave life to his claim and


                                          38
separated it from the criminal activity that took place in the Bronx on March 6,

1997. Had Poventud claimed that the entire criminal process was one borne of

malice, then our decision would be different. But his claims are circumscribed to

the misdeeds of the police prior to his jury trial, and nothing more.

      Judgment is VACATED and the case REMANDED to the district court for

further proceedings consistent with this opinion.




                                         39
GERARD E. LYNCH, Circuit Judge, concurring:

       I fully join in Judge Wesley’s thorough opinion for the Court. I write

separately to explain in simple terms why the Court’s decision is consistent not

only with governing law, but also with the basic assumptions of our

jurisprudence.

       The question before the Court is whether the rule of Heck v. Humphrey,

512 U.S. 477, 486-87 (1994), which prohibits a criminal defendant from obtaining

damages for wrongful prosecution, conviction or imprisonment until and unless

the conviction he complains of has been overturned, prevents the plaintiff

Marcos Poventud from suing the defendants for, as he alleges, obtaining a

conviction against him that led to his incarceration for almost nine years by

deliberately suppressing evidence that cast doubt on the critical identification

testimony of the victim.1 The short answer is that it does not, because the

criminal judgment against him was later vacated by the state court that entered it,

       1
         Because this is an appeal from a grant of summary judgment dismissing
Poventud’s civil complaint, the evidence must be construed in the light most favorable
to him drawing all reasonable inferences, and resolving all ambiguities in his favor.
Colavito v. N.Y. Organ Donor Network, 438 F.3d 214, 217 (2d Cir. 2006). In this case,
that is not simply a legal requirement; the findings of the state court on Poventud’s
post-conviction motion to vacate his conviction provide a strong reason to believe that
these allegations are in fact true. When all of the evidence is heard at a civil trial, of
course, a jury may or may not agree with Poventud’s view of the evidence.

                                             1
because the court found that the police had indeed rendered his trial unfair by

suppressing exculpatory evidence. The defendants argue, however, that we

should nevertheless forbid Poventud from seeking damages for that wrongful

conviction and sentence, because Poventud later, after the full facts were known

to both sides, pled guilty to a related but lesser offense, and was sentenced to one

year of imprisonment.

                                             I

       The fundamental complicating fact about this case is that Marcos Poventud

has been the subject of two efforts to adjudicate the charges against him, with

conflicting results. First, he was tried and convicted of extremely serious crimes,

including attempted murder, stemming from the robbery of a cabdriver named

Younis Duopo, and sentenced to ten to twenty years of imprisonment.2 It is that

conviction that Poventud contends, and that the state court found, was

profoundly unfair.

       The principal evidence against Poventud was the testimony of the victim.

It does no disrespect to Mr. Duopo to note that a single-witness identification of


       2
        Poventud was convicted on four counts: attempted murder in the second
degree, attempted robbery in the first degree, assault in the first degree, and criminal
possession of a weapon.

                                             2
this sort is hardly unassailable proof of Poventud’s guilt. Well-known scientific

evidence gives us sound reasons to believe that eyewitnesses generally, and

violent-crime victims specifically, are not always reliable observers or reporters.

The trauma of a highly frightening and stressful event and subsequent life

experiences, including the confounding effects of potentially suggestive police

investigatory procedures, often distort the victim’s recollection.3 But it would

disrespect Mr. Duopo to use our knowledge regarding the fallibility of human

memory to disqualify his testimony and require the dismissal of all charges

against a person that he, the crime victim, has positively identified as his

assailant. Thus, although we cannot be certain that Mr. Duopo’s identification

was correct, the law permits him to testify and the defense to cross-examine him,

and allows jurors, acting as the conscience of the community, to decide whether

the information before them is sufficient to persuade them beyond a reasonable

doubt of the defendant’s guilt. It is the role of the jury, fairly apprised of the facts

then known, to weigh the strengths and weaknesses of the evidence before them,


      3
        See Young v. Conway, 698 F.3d 69, 88-89 (2d Cir. 2012) (collecting studies
regarding the unreliability of eyewitness testimony), cert. denied, 134 S. Ct. 20 (2013);
see generally State v. Henderson, 208 N.J. 208 (2011) (reviewing various social science
research, laboratory experiments, and scientific evidence demonstrating that “an array
of variables can affect and dilute memory and lead to misidentifications”).

                                            3
bearing in mind the inherent limitations on the victim’s ability to observe,

remember, and report what he saw. The jury at Poventud’s first trial, after

hearing the victim’s account and Poventud’s alibi defense, was persuaded

beyond a reasonable doubt of his guilt.

      The justice of relying on the jury’s conclusion, however, depends critically

on the assumption that the jury knew all of the relevant facts about the reliability

of Mr. Duopo’s identification. It turned out, however, that the jury had been

deceived – not by Mr. Duopo, but by the authorities who covered up important

evidence about how he came to identify Poventud.

      When a codefendant also convicted of the robbery secured a new trial due

to a legal error, evidence fortuitously came to light that Poventud’s initial trial

had not been fair. The rules had not been followed, and the result was not

reliable. The breach was no mere technicality; it went directly to the truth-

seeking function of the trial. The entire point of the first trial was to determine

the reliability of Mr. Duopo’s testimony, by fairly putting before the jury the facts

that would reasonably bear on whether his identification was accurate. The state

court would eventually determine, however, that the police officers investigating

the case had deliberately hidden the fact that Mr. Duopo had earlier identified


                                          4
someone else. Perhaps a jury that knew that fact would still have found Mr.

Duopo’s identification sufficiently accurate to return a guilty verdict, or perhaps

taken together with the fact, which they did know, that it was not until the fourth

time that the police had shown him Poventud’s picture that Mr. Duopo finally

identified Poventud, the additional information would have created a reasonable

doubt. Surely, however, any reasonable juror would find this evidence highly

relevant, and significantly damaging to the identification’s reliability. For that

reason, the Supreme Court has made crystal clear that such evidence must be

disclosed to the defense. See Brady v. Maryland, 373 U.S. 83, 87 (1963).

      Without question, covering up facts so damaging to the case against a

defendant violates the defendant’s legal rights. This is not just a matter of the

rules of the road. By failing to disclose evidence that would cast significant

doubt on the principal evidence of Poventud’s guilt, the police did something

tantamount to fabricating false evidence of guilt: they deceived the jury into

thinking that the evidence of guilt was stronger than it was. When this

misconduct came to light, the state court did what the law, justice, and common

decency required, and vacated Poventud’s conviction. At that point, the

presumption of innocence was restored. Poventud was no longer legally guilty


                                          5
of the four offenses of conviction, and could no longer be punished. By that time,

however, Poventud had already served nearly nine years in prison as

punishment for crimes of which he was then again presumed innocent.

      The stage was now set for a second trial of the original charges. Though

now presumed innocent, Poventud still faced the accusation that he was Mr.

Duopo’s assailant, and he could be tried again – fairly this time, with all the facts

known to the jury. And perhaps, though it might seem unlikely, a new jury,

exposed to all the facts, might still have convicted him. At that point, however,

another aspect of our system came into play, the institution of plea bargaining.

Neither the prosecution nor the defense can predict the future, and both were

uncertain as to the likely outcome of a fair trial. The prosecutors, no doubt in

good faith, believed that they had the right man, and that a trial should result in

another conviction. But the chances of acquittal were obviously high. Even

assuming that Mr. Duopo were alive and well and available to testify, and would

again identify Poventud as his assailant, nearly a decade had passed since the

crime; his memory would be less clear, and his ability to persuasively identify

anyone would be considerably less certain. Moreover, the jury assessing his

testimony would now know, as the first jury had been prevented from knowing,


                                          6
that Mr. Duopo had first identified someone who everyone agreed was not

involved in the crime. With the prosecution’s case significantly weakened,

Poventud’s alibi might look much more persuasive to the jury.

      Poventud, however, could be no more confident than the prosecutors of

the outcome of a new trial. Even assuming that he knew himself to be innocent,

he also knew that he had been convicted once before, and he had already spent

almost nine years in prison. Indeed, he remained a prisoner, because he lacked

funds to pay his bail. Moreover, the prosecutors could appeal the vacatur of his

conviction, and they successfully resisted his attempt to have his bail reduced so

that he could remain at liberty while facing a second trial.

      In these circumstances, the prosecutors offered Poventud an alternative to

trial: if he pled guilty to a lesser offense, they would agree to a sentence of one

year in prison – time he had long since served. In effect, if he accepted the plea

bargain, he would be released from prison. Poventud thus faced a stark choice:

he could continue to fight, risking the possibility that his sentence of up to twenty

years in prison would be restored against the hope of a complete acquittal. Or,

he could accept the offer, plead guilty, and go free immediately. Poventud accepted

the offer: he pled guilty to attempted robbery in the third degree, was sentenced


                                          7
to a fraction of the time he had already spent in prison, and walked out of the

courthouse a free man.4

      To recapitulate the results of the two trials of Marcos Poventud: at the first

proceeding, corrupted by police misconduct, a jury that was ignorant of the truth

about the identification witness, convicted him of attempted murder and three

other crimes leading to nine years of imprisonment on a ten-to-twenty year

sentence; at the second, he was convicted on his plea of guilty to third-degree

attempted robbery and was sentenced to one year.

      Now Poventud seeks damages from those who, in effect, fabricated

evidence of his guilt by suppressing evidence that would have shaken, perhaps

fatally, the identification testimony used to convict him. The defendants seek to

have his suit dismissed, based on the same rule that would have prevented him

from suing while his initial conviction stood unchallenged, arguing that a fairly

obtained conviction by guilty plea (albeit to a lesser offense with sharply limited

      4
        Poventud’s guilty plea is legally valid. A defendant who is fully aware of the
consequences of pleading guilty may enter a binding plea of guilty, notwithstanding
powerful inducements to do so. At one point, Poventud sought to argue that his guilty
plea was not lawfully taken, by moving to withdraw his guilty plea as the product of
unfair deception by prosecutors – he claimed that the authorities had falsely told him
that they would appeal the vacatur of his conviction, even though they had already
decided not to. He later withdrew that motion, so we must treat the plea as legally
binding.

                                           8
consequences) prevents a suit seeking damages for the wrongful conduct that

resulted in his earlier, more serious, now-vacated conviction, with its resulting

drastically more serious punishments.

       It seems to me, as it does to a majority of the judges of this Court, that the

legal answer is simple. As Judge Wesley’s opinion demonstrates, the Supreme

Court’s holding that a legally valid conviction prevents a suit “to recover

damages for allegedly unconstitutional conviction or imprisonment” explicitly

applies only until that “conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make

such determination, or called into question by a federal court’s issuance of a writ of

habeas corpus.” Heck, 512 U.S. at 486-87 (emphasis added). Poventud seeks to

recover damages for his initial conviction and for that portion of his lengthy

imprisonment that was attributable to that conviction. That conviction exists no

longer; a state court declared it invalid, and we must accept the outcome of the

legal process that holds him not guilty of those offenses. Heck thus does not bar

his suit.

       It seems to me that the answer is equally simple from the standpoint of

simple justice. The state court decided that Poventud was not fairly tried, and


                                           9
that the police deliberately suppressed evidence helpful to the defense in order to

make the case against him appear stronger than it was. His conviction of four

crimes including attempted murder, and sentence to 10 to 20 years in prison is a

legal and moral nullity, the result of a trial deliberately corrupted by the police.

Whether or not prosecutors might have successfully appealed that judgment, or

obtained the same conviction again after a second, fair trial, they chose not to

take those risks; whether or not Poventud would have been acquitted at a second

trial, he too elected not to take his chances. Our best – however imperfect –

approximation of the result that would have come from a fair trial is the result of

the plea bargain: conviction on a single, much less serious count, and a sentence

to only a year in prison.

      We must accept as binding the outcome of these criminal proceedings: that

Poventud, at an unfair trial, suffered a much more serious conviction and

punishment than he received from a fair proceeding, with all the facts known. By

the same token, however, Poventud must accept the other outcome of the legal

process: his conviction, by plea of guilty, of the offense of attempted robbery in

the third degree, and his sentence to one year of imprisonment. Irrespective of

the difficulty of his choice to plead guilty, Poventud is legally guilty of that


                                          10
offense. He therefore may not argue that he was wrongly prosecuted or charged;

he cannot claim that he was unfairly convicted of a crime, or that he was wrongly

required to serve a year in prison. But he certainly may argue that his initial,

more serious conviction was wrong, and wrongful, and that as a result of

deliberately unfair and corrupted processes he was forced to serve many

additional years in prison.5

                                             II

       There is thus a certain common sense, rough justice to the idea that

Poventud can seek damages for the difference between the outcomes of his first

and second processes, the first conducted outside the rules and the second within

them. It is reasonable to ask, however, where is the truth in all of this. I think

any fair-minded person will agree that the trial that led to Poventud’s initial

conviction was deeply – and intentionally – corrupted, and that its result is

unreliable. But Poventud has now admitted, under oath (albeit under deeply

questionable circumstances) that he was indeed involved in the robbery. Are we


       5
         On these points, I believe that Judge Chin’s position is entirely consistent with
that of the Court. The difference between the majority’s position and Judge Chin’s is
not about what Poventud may or may not argue in his civil lawsuit, but only about
whether his complaint has sought to make arguments that go beyond what the Court
permits, and accordingly whether some portion of that complaint must be dismissed.

                                             11
to award damages, in effect, for the fact that Poventud lost the opportunity to be

acquitted of a crime that he may very well have committed because the rules

were not followed?

      I believe that we must. As a matter of law, in order to prevent the horror

of convicting an innocent person, we insist that someone charged with a crime

may only be convicted and punished if the state can prove his or her guilt by a

very demanding standard of proof, beyond a reasonable doubt. If a defendant

cannot be thus proven guilty – if the evidence, however suggestive of guilt it may

be, does not rise to a sufficient level of strength, that defendant must be declared

not legally guilty of the crime charged. And certainly, if a defendant is found

legally guilty by a jury that has been deprived of the full story by government

misconduct, that conviction is void.

      But do we not now know that Poventud is guilty, as a matter of fact,

because of his plea? I submit that we know no such thing. Poventud is legally

guilty of the crimes he was convicted of by a putatively fair process. That guilt is

as much a matter of legal convention as is his legal innocence of the more serious

charges of which he has never been fairly convicted.

      No one who was not there will ever know for certain whether Marcos


                                         12
Poventud participated in the robbery of Younis Duopo on March 6, 1997. Our

ignorance on that score is not a function of any weaknesses of our criminal justice

system; rather, it is a function of the limited scope of human knowledge. Our

legal system searches for the truth, but humankind lacks the capacity to obtain

absolute knowledge of the truth about past events. Cognizant of our limitations,

we nevertheless must act on the basis of the best information we can glean. To

that end, we have devised a system of trials and proof, by which we attempt to

develop objective evidence in order to make the best judgments we can about the

facts. As much as we strive to improve that system, so long as we remain

human, our legal system will remain imperfect. Mistakes are inevitable. The best

we can do is to follow our procedures, as imperfect as we know they are, and

accept and act upon the results that they produce.

      At the conclusion of Poventud’s first trial, on the then-valid assumption

that the jury had been able to make a full and fair judgment of the strength of the

evidence against him, society was justified in punishing Poventud. Some might

well argue that we could and should devise better procedures for testing

identification evidence, but we must act under the rules we have been able to

agree on at present, and under those rules, the evidence was strong enough for a


                                        13
legal finding of guilt.

       It does not follow from the jury’s verdict that, in the eye of an omniscient

God, Poventud was actually guilty. We know, to our sorrow, that there

remained some risk that Mr. Duopo was mistaken and that he identified the

wrong man. If the trial was fair, however, it was the duty of the court to impose

punishment. If at some later date, overpowering proof of his innocence were to

emerge, we would vacate his conviction, and a decent society would seek to

compensate him, in some necessarily inadequate way, for the tragic error. But if

the trial was fair, and the witnesses honest, no one would have done Poventud a

legal wrong. If everyone involved – the victim, the police, the prosecutor, the

judge and jury – acted honorably and justly, any resulting mistake would be

attributable simply to human imperfection. At the end of his first trial, then,

Poventud was legally guilty of four offenses and was justly punished, whether or

not in actual fact he had committed those crimes. So long as the result of his trial

stood unimpaired, Poventud’s four-count conviction and sentence of 10 to 20

years’ imprisonment was legally correct, and, as a matter of law, Poventud was

barred from suing anyone he believed did him wrong by acting dishonorably

within the process that led to his conviction.


                                         14
      Those legal consequences could not stand, however, once it became clear

that the trial was not fair, that the rules had not been followed, that some of the

authorities whose job was to collect and present the evidence fairly had not

behaved honorably, that even within the assumptions of our already fallible

system the result was not reliable. Just as the jury’s verdict, premised on what

we erroneously thought was a fair trial, made it legally true that Poventud was

guilty, whether or not he had actually committed the crimes, vacatur of the

unfairly obtained conviction restored Poventud’s legal presumption of innocence,

but did not mean that Poventud did not commit the crime. The newly discovered

evidence of police misconduct does not prove Poventud’s innocence; it only

makes it somewhat less likely that he is guilty. Perhaps the police manipulation

of the evidence led to an innocent man’s conviction, but perhaps it unfairly

strengthened the case against the real robber.

      In principle, the stage was then set for a second, fairer trial, with all of the

evidence available now to be presented to a new, unbiased jury. But the ability of

such a second trial to find the “real” truth had surely been compromised. The

police misconduct had not only prevented a fair trial in the first place, but given

the lapse of time before that misconduct was discovered, it was no longer


                                          15
possible to replicate those original conditions. Almost nine years later, Mr.

Duopo’s identification testimony would be undermined not only by the newly

discovered impeaching evidence, but by the sheer passage of time. To that extent

(through no fault of his own, of course), Poventud’s chances of acquittal were

unfairly improved. That is why the prosecutors were moved to offer their

compromise proposal, by which Poventud could obtain immediate freedom in

exchange for an admission of guilt to a lesser crime.

      Critics of American criminal justice may decry the very existence of plea

bargaining. But we permit such arrangements, in large part on the theory that, if

both sides are reasonably aware of the risks and likely outcomes of a trial, and of

the strength of the case against the defendant, a compromise outcome may well

be both procedurally fair and substantively just. But whatever the general merits

and demerits of such a system, it too was corrupted by the initial wrong that

undermined Poventud’s first trial. Just as the prosecutor’s case was weakened by

the passage of time, so was Poventud’s ability to make a fair choice between

alternatives. The choice of freedom in exchange for an admission would be easy

for a guilty man, but even an innocent one would be hard pressed to decline the

prosecution’s offer. A hero might resist the bargain and insist that he would not


                                        16
accept the ignominy of falsely admitting guilt. One is reminded of John Proctor,

falsely accused of witchcraft in Arthur Miller’s play The Crucible, who goes to

the gallows rather than accept an offer that would let him go free in exchange for

a false confession. It is difficult to expect such heroism of mere mortals. Proctor,

though based on a historical figure, is after all a fictional character, and even he

first signed the false confession before having a change of heart. Poventud did

what I suspect most ordinary human beings would do in his situation, even if

they were innocent.

      Within the rules of our system, however, having pled guilty to a crime

connected to the robbery, Poventud is legally guilty of that crime. We, and he,

must accept the outcome of the new, putatively fair, proceeding. Assuming, as

we must, that Poventud’s guilty plea was legally taken, Poventud is now legally

guilty of attempted robbery in the third degree, and was fairly punished by one

year of imprisonment. But we still do not know with certainty, any better than

we knew before his first trial, whether Poventud actually robbed Mr. Duopo. A

confession in open court is ordinarily powerful evidence of guilt, but we know

that false confessions have been obtained by pressures much less imposing than




                                          17
those to which Poventud was subjected.6

      The legal process, as the dissenters correctly note, is a search for truth. The

rule that the police violated here is one that is designed to make it more likely

that the truth will be found. But the truth is elusive, and can never be known

with certainty. Our legal procedures, even at their best, can only produce a

provisional truth, a legally accepted truth, an approximation of the truth that is

good enough to act upon, though known to be imperfect. I understand, and

agree with the dissenters, that a defendant cannot disavow legal guilt for an

offense to which he has lawfully pled guilty, no matter how much he might

claim, and whether or not an impartial observer might believe, that his choice to

plead guilty was made under circumstances under which an innocent person

might well enter such a plea. Poventud, as I have noted and as the Court

concludes, must accept the consequences of that plea.

      But the dissenters appear to insist that his guilty plea represents not just a

legal truth, but an existential one. According to the dissenters, Poventud’s plea


      6
         See, e.g., People v. Wise, 752 N.Y.S.2d 837, 850 (N.Y. Sup. Ct. N.Y. County 2002)
(vacating convictions of Central Park Five); see generally Steven A Drizin & Richard A.
Leo, The Problem of False Confessions in the Post-DNA World, 82 N.C. L. Rev. 891
(2004) (analyzing 125 cases in which “indisputably innocent individuals confessed to
crimes they did not commit”).

                                            18
requires us to treat him not only as if he were guilty of the lesser offense of which

he is legally guilty, and justly subjected to the relatively short sentence that he

accepted, but also as if he had been fairly convicted of the far more serious

crimes, and fairly subjected to the drastically more stringent sentence, that

resulted when the authorities cheated and suppressed evidence that might have

led to his acquittal.7 That version of “the truth,” however, has no basis in law:

Poventud never pled guilty to those more serious offenses, and he was found

guilty of them only after a deliberately and tortiously flawed process. Poventud

seeks to sue the defendants because they distorted the search for the truth and

obtained a conviction that cannot fairly stand. As the dissenters correctly note,

the very purpose of the rules that the defendants violated is to “ensure that

[such] miscarriage[s] of justice do[] not occur.” See Dissenting Op. of Judge

Jacobs, post, at 14-15.

       To hold that the legal system must stand by the results it fairly generates

       7
         Judges Jacobs and Livingston both would exalt Poventud’s plea allocution by
characterizing it as a “solemn admission.” Dissenting Op. of Judge Jacobs, post, at 6;
see also Dissenting Op. of Judge Livingston, post, at 7. But Poventud’s plea is no more
“solemn,” and no less self-serving than his sworn testimony at trial, which Judge
Livingston characterizes as perjurious. Id. at 2. In each case, Poventud was under oath;
in each case, he said what was in his interest to say at the time. With respect, it seems to
me that it is the dissenters who are “pick[ing] and choos[ing],” id. at 12, which of
Poventud’s statements they prefer to believe.

                                             19
according to its rules is not to espouse a “sporting theory of justice.” Id. at 1. We

seek accurate results, reached by fair procedures. We do the best we can, and we

live with the results. The result of the legal process here is that Poventud is

legally guilty only of a lesser offense and worthy of a lesser punishment, and that

he suffered drastically more serious consequences as a result of deliberate

wrongdoing. It is no more a “sporting theory” to insist that society stand by the

part of the resulting criminal judgment that found Poventud not liable for that

portion of his punishment that was unfairly obtained than it is to deny him any

right to argue that he is innocent of the crime to which he pled guilty when

presented with an offer that perhaps only a hero could refuse. It seems to me

deeply inconsistent for the dissenters to insist (rightly in my and the Court’s

view) that Poventud is bound by the legal fact of his guilty plea, despite the very

real possibility that he might have been factually innocent notwithstanding the

plea, but then to refuse to accept the legal fact that Poventud was unfairly

subjected to greater punishment because of the equally real possibility that he

might have been factually guilty notwithstanding the prosecution’s inability to

convict him of the greater crimes for which he suffered that punishment.

      To stand by the results that our system produces is simply to accept the


                                         20
limitations of our knowledge, and the inevitable separation between a truth that

we cannot fully know, and the judgments reached by inevitably flawed human

processes. The dissenters would accept Poventud’s plea not merely as legal

truth, but as an absolute truth that frees the defendants from accountability for

having distorted the truth-seeking process to his detriment. The Court correctly

treats all aspects of the outcome as specific legal judgments with very particular

legal consequences, but nothing more. Poventud now seeks to argue to a jury

that he should be awarded damages for the difference between the consequences

that resulted from a legally conducted process and those he was forced to suffer

as a result of an unfair, distorted one, from the persons he claims are responsible

for the obstruction of the truth-seeking process. The Court correctly permits him

the opportunity to make that argument.




                                         21
RAYMOND J. LOHIER, JR., Circuit Judge, concurring:

      I agree with the majority opinion. Because the nature of Poventud’s claims

lies at the heart of our in banc dispute, I write separately to address how we

identify those claims and how the dissenting opinions misconstrue them.

      The Second Amended Complaint (the “Complaint”) alone properly frames

our understanding of Poventud’s claims. We ignore the extraneous assertions in

Poventud’s summary judgment and other briefs in determining what claims he

asserted. Moreover, we construe the Complaint in the light most favorable to

Poventud, the non-moving party, and draw all inferences and resolve all

ambiguities in his favor. See Gould v. Winstar Commc’ns, Inc., 692 F.3d 148, 157-58

(2d Cir. 2012).

      The dissenting opinions view the Complaint as littered with assertions of

Poventud’s actual innocence. As a result, they construe the Complaint as

ultimately alleging actual innocence as the basis for Poventud’s Brady claim, and

they conclude that the claim “’sounds in’ malicious prosecution.” Dissenting Op.

of Judge Jacobs, post, at 31. There are two problems with their reading. First,

even if the Complaint had contained a malicious prosecution claim, the dismissal

of that claim on summary judgment would not require the dismissal of
Poventud’s Brady claim, which in no way depends on a showing of actual

innocence. Second, reading the Complaint broadly to claim malicious

prosecution or actual innocence neglects our appellate obligation to read the

Complaint in a manner – here, narrowly – that favors rather than maligns

Poventud’s position.

      Indeed, under any reading of the Complaint I have trouble uncovering a

claim of actual innocence. The allegations concerning Poventud’s Brady claim are

contained in paragraphs 115 to 125 of the Complaint and state that the officers

“lied about, and otherwise failed to disclose the Brady material.” See, e.g., Second

Am. Compl. ¶ 118. Paragraph 121 alleges that the officers’ “conduct operated to

deprive Plaintiff of his rights . . . to timely disclosure of all material evidence

favorable to the defense” “and to not be convicted or punished based upon the

government’s knowing use of false or misleading testimony.” Id. ¶ 121.

Nowhere in these paragraphs does Poventud allege that he was actually

innocent.

      In urging a contrary view, my dissenting colleagues point to paragraph

128. That paragraph states that the undisclosed material “included, but was not

limited to, evidence of innocence, evidence that an identifying witness was



                                           2
unreliable, and evidence impeaching the credibility of significant prosecution

witnesses.” Id. ¶ 128. I grant that one might be able to read paragraph 128 as

broadly as possible and conclude that it constitutes a claim of actual innocence.

But such a reading again neglects our duty to construe the Complaint in the light

most favorable to Poventud. Gould, 692 F.3d at 157-58. As a textual matter, the

phrase “there is evidence of innocence” is not synonymous with the claim “I am

innocent.” Rather, the more natural reading of Poventud’s reference to

“evidence of innocence” is simply that the withheld evidence was material for

Brady purposes – in other words, that it would have tended to lead to a verdict of

not guilty at trial.

       Confined by the allegations in the Complaint and read fairly and

narrowly, as they should be, Poventud’s claims clearly concern “the misdeeds of

the police prior to his jury trial, and nothing more.” Maj. Op., ante, at 39. So

read, they neither sound in malicious prosecution nor proclaim Poventud’s

actual innocence.

       To ensure that the relevant record is straight, I attach the Complaint in its

entirety as an appendix.




                                          3
12-1011-CV
Poventud v. City of New York


DENNY CHIN, Circuit Judge

                  I respectfully concur in part and dissent in part. I believe the district

court correctly held that plaintiff-appellant Marcos Poventud's claims were based

on factual allegations that are inconsistent with his 2006 conviction for attempted

robbery. I agree, however, that the judgment should be vacated and the case

remanded for further proceedings to the extent that Poventud's claims do not

imply the invalidity of his 2006 conviction.

                                               I

                  The question presented is whether Poventud's claims under Brady v.

Maryland, 373 U.S. 83, 87 (1963), are barred by the Supreme Court's decision in

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Heck requires the district court to

consider:

         [W]hether a judgment in favor of the plaintiff would necessarily
         imply the invalidity of his conviction or sentence; if it would, the
         complaint must be dismissed unless the plaintiff can demonstrate
         that the conviction or sentence has already been invalidated. But if
         the district court determines that the plaintiff's action, even if
         successful, will not demonstrate the invalidity of any outstanding
         criminal judgment against the plaintiff, the action should be allowed
         to proceed, in the absence of some other bar to the suit.
512 U.S. at 487 (footnotes omitted). The en banc majority concludes that Heck

does not bar Poventud's claims. I disagree, in part.

             The Second Amended Complaint (the "Complaint") asserts only one

cause of action against the individual defendants, for denial of due process and a

fair trial. (Compl. ¶¶ 115-25) (Dkt. No. 52). That one cause of action, however, is

based on several factual claims, including Poventud's contentions that the police

failed to disclose that the victim (Younis Duopo) identified Poventud's brother

(Francisco) and thereafter covered up and lied about this evidence.

             But there are other factual claims in the Complaint as well. The

Complaint alleges, at least implicitly, that one of the detectives planted

Francisco's wallet in the backseat of the livery cab. (Id. ¶¶ 13-17, 36-38). It

alleges that after Duopo incorrectly identified Francisco, the detectives targeted

Poventud and manipulated Duopo into falsely identifying Poventud. (Id. ¶¶ 22-

33, 45-46). It asserts that three other men, one of whom resembled the

description of the shooter provided by Duopo, were arrested approximately two

weeks later in the same general vicinity for robbing a livery cab with the same

weapon that had been used to shoot Duopo. (Id. ¶¶ 42-44). It alleges, at least

implicitly, that Poventud was not at the scene of the robbery because he was at a

neighbor's apartment playing video games when the crime occurred. (Id. ¶ 40).

                                          -2-
              All of these factual claims paint a picture of innocence, and thus they

necessarily imply the invalidity of Poventud's 2006 conviction. Indeed, the

Complaint characterizes the purportedly exculpatory evidence as "evidence of

innocence" (id. ¶ 128), and Poventud argued, in his opposition to defendants'

summary judgment motion below, that he "is innocent." (Pl.'s Mem. in Opp'n to

Mot. for Summ. J., at 1 (Dkt. No. 68) (emphasis in original); see also id. (plaintiff

"could continue to maintain his innocence . . . [o]r, he could admit a crime he had

not committed and be released -- immediately") (emphasis in original)).1

              Poventud is not, however, innocent, as his 2006 conviction makes

clear. He pled guilty to attempted robbery in the third degree, and admitted to a

state court judge that he was present at the place and time of the robbery and

that he attempted to steal personal property from another person by using force,

i.e., a weapon. Hence, the wallet was not planted, Duopo correctly identified

Poventud, and Poventud was not at a neighbor's apartment playing video

games.

              The district court, of course, decided the case that was before it, and

it recognized that Poventud's claims were centered on his claim of innocence. It


       1
         On appeal, while Poventud argues that his claims are not dependent on his
innocence (see Appellant En Banc Br., at 24 ("he does not, for the purpose of his claim,
assert, or need to establish, that he is innocent")), he has continued to argue that he is in
                                             -3-
concluded -- correctly, in my view -- that Poventud's factual assertions called into

question the validity of his 2006 conviction. See Poventud v. City of New York, No.

07-civ-3998(DAB), 2012 WL 727802, at *3 (S.D.N.Y. Mar. 6, 2012). Hence, I do not

believe that the district court erred, as the en banc majority suggests, in

measuring Poventud's admissions in his guilty plea against the factual assertions

of his Brady claim. (See Maj. Op., ante, at 28-29).

              The en banc majority observes that "Brady does not require actual

innocence, and even "'[a] guilty man is entitled to a fair trial."'" (Maj. Op., ante, at

36 (quoting People v. Buchalter, 289 N.Y. 181, 225 (1942) (Lehman, Chief Judge,

concurring))). I do not disagree. Moreover, I agree that Poventud was entitled to

the disclosure of exculpatory evidence, regardless of whether he was guilty or

innocent. He was entitled to know that Duopo had identified Francisco, even

though Francisco was undeniably the wrong man. I have trouble, however, with

the notion that Poventud can ask a jury for damages now based on the argument

that he had the right to try to persuade the jury in 1998 that he was not present --

when he admitted in his guilty plea that he was present and participated in the

robbery. Indeed, I do not accept the proposition that Poventud should be able to

argue to a jury now that had he known about Duopo's misidentification of



fact innocent (see, e.g., id., at 5 ("Poventud had sworn his innocence for nine years.")).
                                             -4-
Francisco in 1998, he would have been able to persuade the jury then that he was

not present at the robbery -- when he was in fact there.

              Accordingly, I believe the district court correctly held that

Poventud's claims, to the extent discussed above, call into question the validity of

his 2006 conviction.

                                             II

              I agree with the majority that there are claims in the case that

Poventud may pursue that do not call into question the validity of his 2006

conviction. Where a conviction is set aside because of a Brady violation, a

subsequent guilty plea will not necessarily foreclose all claims for damages, for

there may be claims that do not impugn the integrity of the guilty plea.2 One

could imagine such a situation, for example, where police officers withheld

exculpatory information about the presence of a weapon at the scene in a



       2
         To establish a Brady violation, a claimant must show that "[t]he evidence at
issue [is] favorable to the accused, either because it is exculpatory, or because it is
impeaching; [the] evidence must have been suppressed by the State, either willfully or
inadvertently; and prejudice must have ensued." DiSimone v. Phillips, 461 F.3d 181, 192
(2d Cir. 2006) (quoting Strickler v. Greene, 527 U.S. 263, 281-82 (1999)). To establish
prejudice a plaintiff must show materiality. As the Supreme Court has explained, the
"touchstone of materiality is a 'reasonable probability' of a different result, and the
adjective is important. The question is not whether the defendant would more likely
than not have received a different verdict with the evidence, but whether in its absence
he received a fair trial, understood as a trial resulting in a verdict worthy of confidence."
Kyles v. Whitley, 514 U.S. 419, 434 (1995).
                                             -5-
burglary case. If the defendant is convicted of burglary in the second degree and

later discovers that the police failed to disclose exculpatory evidence about the

presence of the weapon, the defendant could still pursue a § 1983 claim based on

the Brady violation even if the conviction is vacated and he subsequently pleads

guilty to burglary in the third degree. Such a claim would not call into question

the validity of the guilty plea, as the defendant could argue that the weapon was

not his and that he was injured by the Brady violation as he was convicted of the

more serious offense of burglary in the second degree.

             Although Poventud's 2006 conviction forecloses arguments as to his

innocence or his presence at the scene of the crime, he may still show that

defendants' alleged actions caused him harm, as he asserts a number of claims

that do not call into question the validity of his guilty plea. The Complaint

alleges, for example, that defendants "knew that Duopo's misidentification of

Francisco Poventud was highly relevant to the Bronx District Attorney's

evaluation of the strength of the evidence against [him]" and "to the court's

decision whether to grant reasonable bail." (Compl. ¶ 47; see also id. ¶ 53 ("the

court was misled concerning the strength of the case against Plaintiff and set

prohibitively high bail of $100,000, causing Plaintiff to be incarcerated until

trial")). Poventud may be able to prove that had the Brady evidence been

                                         -6-
disclosed, his bail would have been set at a lower amount, he would have been

able to make bail, and he would not have been imprisoned for the full nine years

before pleading guilty to a lower level felony.

             Furthermore, Poventud alleges that at least one of the defendants

(Umlauft) continued to lie to and mislead prosecutors by denying that any

undisclosed identification had occurred. (Id. ¶¶ 2, 117, 120). Poventud had a

"right not to be deprived of liberty as a result of the fabrication of evidence by a

government officer acting in an investigatory capacity." Zahrey v. Coffey, 221 F.3d
342, 344 (2d Cir. 2000). The Complaint contends that after Poventud filed his

motion to vacate his conviction based on the Brady violation, Umlauft lied to the

new prosecutor (Shockett), stating he had indeed disclosed the misidentification

to both the original prosecutor (Turkin) and defense attorneys at the time of trial.

(Compl. ¶¶ 103-06). Poventud also contends that Turkin informed Shockett that

Umlauft never disclosed the Brady material, but Shockett did not share Turkin's

account with the defense. (Appellant En Banc Br., at 18-19). Accordingly, the

State opposed Poventud's motion by submitting Umlauft's false affidavit and

relied on Umlauft's false testimony at an evidentiary hearing. (Compl. ¶¶ 107-

10). Moreover, Poventud argues that, based on Umlauft's continued lies, the

State filed a notice of appeal of the trial court's finding that a Brady violation

                                          -7-
occurred at Poventud's first trial and successfully opposed Poventud's bail

motion. (Appellant En Banc Br., at 15-16). These are claims that Poventud could

at least arguably pursue without impugning the integrity of his guilty plea.

                                        III

            In sum, while I believe that the district court correctly held that

Poventud's 2006 conviction forecloses any claims asserting that he was innocent

or that he was not present at the scene of the crime, I agree that the Complaint

sets forth claims that Poventud may pursue without necessarily impugning the

validity of his guilty plea. These claims, in my view, are not foreclosed by Heck.




                                        -8-
DENNIS JACOBS, Circuit Judge, dissenting: 

      In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court ruled that a

proper respect for finality and consistency of judgments bars actions under 42

U.S.C. § 1983 that require “impugning” an extant conviction.  Id. at 486 n.5.  In

Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, the prosecution’s

constitutional obligation to disclose information that is material to the defense

has been located in the truth‐seeking function of a trial, and not in any “sporting

theory of justice.”  Id. at 90.  The majority opinion undermines both the finality

premise of Heck and the truth‐seeking foundation of Brady.  It holds that Marcos

Poventud, who secured a new trial from the State of New York based on a police

officer’s failure to disclose information that might have impeached the victim’s

identification of Poventud as the armed robber of a livery cab, can sue for Brady

damages even though Poventud resolved the charges against him on remand by

entering a guilty plea (to a lesser offense) that made clear that the eyewitness

identification was sound, and that Poventud’s alibi defense at the first trial was

perjury.  

      I respectfully dissent from this decision and write to explain why the

majority’s reasoning impairs the future application of Heck and Brady in this


                                          1
Circuit.  

                                          I

       On the evening of March 6, 1997, between Oliver Place and Marion Avenue

in the Bronx, a livery cab driver, Younis Duopo, was held up at gunpoint and

shot in the neck.  Poventud and a co‐defendant were indicted for the armed

robbery and attempted murder.  At Poventud’s trial, the central issue was

identity: Poventud and some of his friends testified that on the date and at the

time of the robbery, he was with them elsewhere, playing video games; Duopo,

the victim, identified Poventud as his assailant, both pretrial from a photo array

and again at the trial itself.  

       Rejecting Poventud’s testimony and crediting the victim’s identification,

the jury convicted Poventud of attempted murder in the second degree,

attempted robbery in the first degree, assault in the first degree, and criminal

possession of a weapon in the first degree.  He was sentenced to serve an

indeterminate sentence of 10 to 20 years.  The conviction and sentence were

affirmed on appeal. See People v. Poventud, 300 A.D.2d 223, 224, 752 N.Y.S.2d

654 (1st Dep’t 2002).

       In 2005, the New York Supreme Court, Bronx County, vacated the


                                         2
conviction and ordered a retrial on the ground that the prosecution had failed to

disclose impeachment evidence in violation of Brady.  Immediately after the

hold‐up, police found photo identification of Poventud’s brother, Francisco, in a

wallet found in Duopo’s cab.  From a photo array, Duopo selected a photograph

of Francisco, which he initialed and dated.  When it was ascertained that

Francisco had been in prison at the time of the crime, Marcos Poventud became a

suspect.  The state court vacated on the ground that Brady was violated by the

State’s failure to disclose Duopo’s initial identification of Francisco as the

assailant.  See People v. Poventud, 10 Misc. 3d 337, 341, 802 N.Y.S.2d 605 (N.Y.

Sup. Ct. 2005).  A new trial was ordered.

      The vacatur afforded Poventud the opportunity to test the reliability of the

identification before a jury on retrial, but he chose instead to resolve the

outstanding charges by pleading guilty to the lesser included offense of

attempted robbery in the third degree.  At the ensuing guilty plea proceeding,

Poventud admitted his armed presence at the scene and his participation in the

robbery:

             COURT: In this case it’s charged that on or about March
             6, 1997, at approximately 8:40 in the evening, in the area
             of Oliver Place and Marion, M‐A‐R‐I‐O‐N, Avenue here


                                           3
             in the county of the Bronx, you did attempt to steal
             personal property from another person by using force,
             in that you used a weapon in your attempt to steal
             personal property.  Are those charges true?

             THE DEFENDANT: Yes.

This plea colloquy thus conclusively confirmed the jury’s key findings of fact:

that Duopo’s ultimate identification of Marcos Poventud was sound and that

Poventud’s trial testimony (and that of his friends) was false.  

      Poventud was re‐sentenced to one year in prison and, having already

served nine years, was released.1  Soon after his release, Poventud filed this

action under 42 U.S.C. § 1983 seeking money damages for alleged violation of his

Brady right.  He then obtained a stay of that action and filed (but later withdrew)

a motion challenging the voluntariness of his plea.  On defendants’ motion for

summary judgment in the § 1983 action, Judge Batts ruled that Poventud’s claims

were barred by Heck, and dismissed the case.  See Poventud v. City of New York,

No. 07 Civ. 3998 (DAB), 2012 U.S. Dist. LEXIS 30763, 2012 WL 727802 (S.D.N.Y.

Mar. 6, 2012).  


  1
      Judge Lynch argues that the one‐year sentence of the plea‐bargain here is an
“approximation of the result that would have come from a fair trial,” Concurring Op. of
Judge Lynch, ante, at 10, as though a prosecutor would not take account of the time
already served in negotiating a plea following vacatur.

                                           4
      On Poventud’s appeal of Judge Batts’s ruling, the three‐judge panel of this

Court divided.  See Poventud v. City of New York, 715 F.3d 57 (2d Cir. 2013). 

The majority held that the Heck bar is subject to a gaping, unprecedented

exception: namely, that any person convicted of a crime can bring a § 1983 action

necessarily implying the invalidity of that conviction if he cannot currently bring

a habeas petition‐‐including any person released from prison after the service of

his sentence.  The dissent rejected that theory and concluded that Poventud did

not benefit from any exception to Heck (if one even exists). 

      A majority of the active judges voted to decide in banc the scope of the

Heck bar and (if necessary) any exceptions to it.  The in banc majority again

reverses the district court’s dismissal.  In doing so, however, it abandons the

panel majority’s reasoning, relying instead on a point of law that received merely

passing reference in a footnote to the panel majority’s opinion.  See Poventud v.

City of New York, 715 F.3d 57, 61 n.2 (2d Cir. 2013) (expressing doubt that




                                         5
success on § 1983 claim would impugn Poventud’s guilty plea, but declining to

reach the issue).   

                                         II

       Poventud’s 2006 judgment was entered on his guilty plea, made in open

court and with the assistance of counsel, and has not been disturbed.2 

Poventud’s solemn admission of guilt, which places him at the scene of the crime,

armed, with the intent to commit robbery, “quite validly removes the issue of

factual guilt from the case,” Menna v. New York, 423 U.S. 61, 62 n.2 (1975) (per

curiam) (emphasis in original), and is admissible against Poventud for all

purposes, Mitchell v. United States, 526 U.S. 314, 324 (1999).  

       The majority opinion does not dispute that, if the success of a § 1983 claim

would necessarily impugn a criminal conviction, the complaint must be

dismissed unless the plaintiff can “prove that the conviction . . . has been

reversed on direct appeal, expunged by executive order, declared invalid by a


  2
        Judge Lynch is radically skeptical about the plea, even though it is the only fact
that is authoritatively settled; but he treats as true (and deplores) (1) findings of the
state court that were discredited by the plea, and that in any event do not bind any
defendant here, see infra at 17‐18 & n.5, (2) allegations of the Complaint, which we treat
as true solely as a tool of analysis, and (3) sworn statements made by Poventud for the
purpose of litigation.  Judge Lynch subjects only the plea itself to metaphysical tests of
knowability.

                                              6
state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.”  Heck, 512 U.S. at 486‐87; see

also Wallace v. Kato, 549 U.S. 384, 393 (2007)(noting that Heck bar applies where

§ 1983 claim would necessarily “impugn” an extant conviction).  None of those

things have happened here. 

      The in banc majority nevertheless holds (1) that Poventud may sue for

damages pursuant to § 1983 on the theory that Poventud’s Brady‐based § 1983

claim does not impugn the (extant) judgment entered on his guilty plea, and (2)

that the (vacated) judgment entered on his 1998 conviction was favorably

terminated within the meaning of Heck.  I will take these two determinations one

by one, to show that Poventud’s claim‐‐as pled and as rewritten by the

majority‐‐impugns the 2006 judgment, see infra Points III, IV, V, and that the

vacatur of the 1998 judgment was not a favorable termination because it

culminated in the guilty plea, see infra Point VI.

                                       III

      Because Poventud’s guilty plea is central to the two‐part showing I have

just summarized, I begin with an overarching point: Poventud’s complaint

unambiguously impugns the validity of his guilty plea by asserting actual


                                          7
innocence.  The complaint does this, moreover, both as it is pled and as it is

presented on the motion for summary judgment.  

      The Second Amended Complaint (the “Complaint”) alleges that the

prosecution’s evidence that Poventud was present at the crime scene was

inherently unreliable, and even insufficient itself to sustain a conviction.  See

Second Am. Compl. ¶¶ 36‐41, 69‐74, 128.  The Complaint characterizes the

withheld evidence as “evidence of innocence.”  Id. ¶ 128.  

      Poventud’s sworn affidavit submitted in opposition to defendants’ motion

for summary judgment on Heck grounds declare his innocence in unequivocal

terms: “I did not commit the crime.  I am innocent.”  Aff. of Marcos Poventud, ¶

5 (July 19, 2011).  So too does his opposition briefing impugn his guilty plea

directly:  “Plaintiff knew that maintaining his innocence had resulted in spending

nine years in prison, and bowed to the pressure to ‘admit’ guilt because it would

result in his immediate release.”  Pl’s Resp. to Defs’ Rule 56.1 Statement and

Statement of Additional Facts, ¶ 269.  Finally, Poventud’s damages theory, as set

out in his summary judgment papers, is squarely premised on having served jail

time notwithstanding his innocence or, at best, on having served time in excess of

the one‐year sentence on his 2006 conviction.  


                                          8
      Moreover, Poventud’s briefs to the three‐judge panel everywhere declare

his innocence and attack the reliability of his guilty plea.  So do his papers on

rehearing in banc: Poventud repeats the claim that his guilty plea was obtained

through coercion, and thus is entitled to no credence: “[Poventud’s] allocution to

the ‘facts’ consisted of answering ‘yes,’ unsworn, to the court’s summary of the

allegations against him.”  Appellant’s Br. 16‐17.   

      Throughout this entire litigation, then, Poventud has categorically insisted

that he is innocent of any participation in the Duopo robbery and that his 2006

plea was obtained through coercion.  The majority opinion, for reasons easy to

understand, undertakes to recast Poventud’s claim as seeking damages only for

the procedural impairment of his original trial, and posits that Poventud might

just prevail if he follows the majority’s lead and seeks damages on different

allegations of fact for a different loss and on a different theory.  But Poventud, a

savvy and counseled litigant, is the “master of the complaint,” and his

allegations, submissions, and underlying theories of liability and damages

should be taken at face value.  Holmes Grp., Inc. v. Vornado Air Circulation Sys.,

Inc., 535 U.S. 826, 831 (2002) (internal quotation marks omitted).  Now, after two

amendments to Poventud’s complaint, a summary judgment motion on Heck


                                          9
grounds, a thorough district court opinion, a full appeal to a three‐judge panel

(complete with dissent), and consideration in banc after further briefing and oral

argument, it is not premature to decide this case on the consistently‐argued

allegations and theories of the plaintiff.  

       Poventud’s guilty plea‐‐placing him at Duopo’s shooting, armed, with the

intent to commit robbery‐‐simply “c[an]not be reconciled with the claims of his

civil action,” VanGilder v. Baker, 435 F.3d 689, 692 (7th Cir. 2006): Poventud

swears that he “was nowhere near the crime scene at Oliver Place and Marion

Avenue.”  Poventud Aff. ¶ 6.  Thus, Heck plainly bars this action unless

Poventud can invoke some Heck exception, a proposition we foreclose.3  See infra


  3
        As to Judge Chin’s opinion, we are in accord with his doctrinal analysis in Point
I, supra.  We respectfully differ with Judge Chin, however, as to the limited reversal he
proposes.  Judge Chin identifies the following surviving Brady “claims”: misleading the
district attorney when he gauged the strength of the case (pretrial and post‐vacatur);
and misleading the state court in the setting of bail.  See Concurring Op. of Judge Chin,
ante, at 6‐7.  However, Brady is a trial right, formulated to safeguard the fairness of trial
outcomes; it does not require disclosure of impeachment evidence during pretrial
events, however critical.  See United States v. Ruiz, 536 U.S. 622, 633 (2002) (holding that
the failure to disclose impeachment evidence prior to a guilty plea does not amount to a
Brady violation); Friedman v. Rehal, 618 F.3d 142, 154 (2d Cir. 2010) (considering that
Ruiz’s reasoning likely also extends to exculpatory evidence) (citing 6 LaFave, et al.,
Criminal Procedure § 24.3(b), at 369 (3d ed. 2007)).  By the same token, the Brady
disclosure obligation is not (as Judge Chin assumes) a defendant’s right at the
preliminary evaluation by a prosecutor or in a bail hearing.  
        In any event, the “claims” Judge Chin purports to uphold are not claims or
causes of action; they are theories of damages posited in aid of an impossible cause of

                                             10
Point VII. 

                                         IV

      But let us assume that Poventud is not the master of his Complaint, and

that he seeks § 1983 damages (as the majority would have it) only for the

procedural flaw in his 1998 trial.  The Heck bar still forestalls Poventud from

going forward.  

      In urging otherwise, the majority maintains that neither Poventud’s extant

2006 conviction nor his vacated 1998 conviction erects a Heck bar to his pursuit of

Brady damages.  Specifically, the majority concludes that a damages award for a

Brady violation in connection with Poventud’s 1998 conviction (after trial) would

not impugn the integrity of the conviction in 2006 (based on the guilty plea). 

Further, the majority concludes that the vacatur of the 1998 conviction, even with

a remand for retrial, was sufficient to satisfy the favorable termination predicate

of Heck notwithstanding our holding in DiBlasio v. City of New York, 102 F.3d

654 (2d Cir. 1996), because Poventud’s Brady claim does not sound in malicious



action.  Whether a Brady violation occurred is a distinct inquiry from whether a
particular harm‐‐such as the denial of bail‐‐flowed from that violation.  And, as we
demonstrate below, the former, critical inquiry cannot be answered in Poventud’s case
without impugning his guilty plea.


                                          11
prosecution and is, in any event, more focused on withheld evidence than on

actual innocence.  

      The majority’s analysis is premised on a fundamental distortion of Brady. 

The goal of Brady is to advance the truth at trial and to promote a result

consistent with underlying guilt or innocence; the evil of a Brady violation is that

it saps confidence in the verdict and impairs the fairness of the trial in terms of its

substantive outcome.  “Our Court and others have long recognized that Brady

violations obscure a trial’s truth‐seeking function . . . .”  United States v. Mahaffy,

693 F.3d 113, 134 (2d Cir. 2012).  “The message of Brady and its progeny is that a

trial is not a mere ‘sporting event’; it is a quest for truth in which the prosecutor,

by virtue of his office, must seek truth even as he seeks victory.”  Monroe v.

Blackburn, 476 U.S. 1145, 1148 (1986) (Marshall, J., dissenting from denial of

certiorari).  Brady was formulated to advance the search for truth, not to provide

a guilty defendant with a sporting chance at acquittal; for that reason, the Brady

Court expressly refused to raise a “sporting theory of justice” to “the dignity of a

constitutional right.”  373 U.S. at 90.  

      Accordingly, there is no Brady deprivation absent a concern that the truth‐

finding function of the trial has been thwarted.  See infra Point V.A.  That is why


                                            12
prosecutors have no constitutional obligation to disclose “any information that

might affect the jury’s verdict”; as the Supreme Court has emphasized, such a

“constitutional standard of materiality approaches the ‘sporting theory of justice’

which the Court expressly rejected in Brady.”  United States v. Agurs, 427 U.S. 97,

108 (1976); see also Brady, 373 U.S. at 90. 

      The majority assumes that Brady is a rule of procedure detached from its

ultimate goal.  That leads the majority to allow § 1983 damages even though the

undisclosed evidence is (as we now know) not material to innocence or the

seriousness of the crime, and even though the evidence would have been helpful

only to strengthen Poventud’s perjurious alibi.  This error permeates the majority

opinion, turning all its meticulous analysis to error and subverting Brady itself.    

      This is a mistake, and a serious one.  The majority reconceives Brady as a

device for preserving the defendant’s odds of winning an acquittal by any means,

and by perjury in particular.  The majority’s faulty premise thereby corrupts

Brady, and diminishes it.   

                                          V

       The “truth‐finding function” of Brady inheres in the elements of a Brady‐

based § 1983 action‐‐namely, materiality, causation, and damages.  But none of


                                          13
these elements can be proven without impugning Poventud’s guilty plea, and

that tactic is blocked by Heck.  I take up each element in turn. 

                                          A 

       As to materiality: the constitutional right defined by Brady and its progeny

is the criminal defendant’s procedural due process right to the disclosure of

“evidence that is material to his guilt or punishment.”  Cone v. Bell, 556 U.S. 449,

469 (2009) (citing Brady, 373 U.S. at 87).  “[E]vidence is ‘material’ within the

meaning of Brady when there is a reasonable probability that, had the evidence

been disclosed, the result of the proceeding would have been different.”  Id. at

469‐70.  So, to establish a Brady violation at his civil trial, Poventud must show

not only that the impeachment evidence at issue is favorable to him and was

undisclosed, but that it is “material either to guilt or to punishment.”  Brady, 373

U.S. at 87.   

       This is always a retrospective determination, as nondisclosure is material

only when “the favorable evidence could reasonably be taken to put the whole

case in such a different light as to undermine confidence in the verdict.”  Kyles v.

Whitley, 514 U.S. 419, 435 (1995).  Brady’s materiality standard thus implements

the underlying purpose of Brady itself: to “ensure that a miscarriage of justice


                                          14
does not occur.”  See United States v. Bagley, 473 U.S. 667, 675 (1985).  As the

Supreme Court has emphasized, “[t]he proper standard of [Brady] materiality

must reflect our overriding concern with the justice of the finding of guilt.” 

Agurs, 427 U.S. at 112 (1976); see also United States v. Coppa, 267 F.3d 132, 139

(2d Cir. 2001) (holding that the “essential purpose” of Brady is to “ensur[e] the

reliability of [a] criminal verdict”).  

       Consistent with Brady’s focus on the reliability of criminal judgments, a

prosecutor’s failure to turn over exculpatory or impeachment evidence is a Brady

violation rising to the level of constitutional error only when this failure

“undermine[s] confidence in the outcome of the trial.”  Bagley, 473 U.S. at 682;

see also Kyles, 514 U.S. at 434 (citing Bagley, 473 U.S. at 678) (vacatur required

where verdict is not “worthy of confidence”).  The mere failure to disclose

favorable evidence is not enough, because such a rule “would impose an

impossible burden on the prosecutor and would undermine the interest in the

finality of judgments.”  Bagley, 473 U.S. at 675 n.7.  Moreover, if nondisclosure

alone were sufficient, independent of any concern about the reliability of the

ultimate outcome, Brady damages could be recovered even by a defendant who

was acquitted‐‐a proposition that several courts of appeals and district courts in


                                           15
our Circuit have rejected.4  

       Accordingly, as the Supreme Court said in Strickler v. Greene, a Brady

claim is not made out by showing “any breach of the broad obligation to disclose

disculpatory evidence,” because “there is never a real ‘Brady violation’ unless the

nondisclosure was so serious that there is a reasonable probability that the

suppressed evidence would have produced a different verdict.”  527 U.S. 263, 281

(1999).  Thus, “[i]f there is no reasonable doubt about guilt whether or not the

additional evidence is considered,” the Supreme Court said in Agurs, “there is no

justification for a new trial.”  427 U.S. at 112‐13. 

       The state court vacated Poventud’s 1998 conviction on the ground that the



  4
        See Livers v. Schenck, 700 F.3d 340, 359 (8th Cir. 2012) (stating that “there was no
Brady violation because [the plaintiffs] were not convicted” where plaintiffs were
acquitted); accord Morgan v. Gertz, 166 F.3d 1307, 1310 (10th Cir. 1999); Cannistraci v.
Kirsopp, No. 1:10‐cv‐980, 2012 U.S. Dist. LEXIS 68399, 2012 WL 1801733 (N.D.N.Y. May
16, 2012); Ambrose v. City of New York, 623 F. Supp. 2d 454, 467‐71 (S.D.N.Y. 2009); see
also Flores v. Satz, 137 F.3d 1275, 1278 (11th Cir. 1998) (per curiam) (no Brady § 1983
claim following prosecution’s determination not to prosecute); McCune v. City of
Grand Rapids, 842 F.2d 903, 907 (6th Cir. 1988) (no Brady violation where charges were
dismissed before trial); Grenier v. Jonas, No. 1:09‐CV‐121, 2010 U.S. Dist. LEXIS 20658,
2010 WL 883743 (D. Vt. Mar. 5, 2010) (same); cf. Mosley v. City of Chicago, 614 F.3d 391,
397 (7th Cir. 2010) (reviewing other circuits’ case law holding that “a trial that results in
an acquittal can never lead to a claim for a Brady violation because the trial produced a
fair result, even without the exculpatory evidence,” but not deciding the issue); Smith v.
Almada, 640 F.3d 931, 941‐42 (9th Cir. 2011) (Gwin, D.J., specially concurring).


                                             16
State’s failure to disclose Duopo’s initial identification of Poventud’s brother,

Francisco, eroded confidence in the verdict.  On the record before the state court,

confidence was impaired because the nondisclosure had bearing on the accuracy

of the critical identification made by the victim, and (reciprocally) on Poventud’s

alibi defense.  In short, the withheld information was material from that court’s

perspective in time.

      Poventud, however, will be unable to rely on the materiality finding of the

state court in this § 1983 suit.  There can be no estoppel because none of the

defendants (the police officers, the district attorney, and the City) were parties in

the criminal appeal, and no defendant here is in privity with any litigant in the

criminal appeal.  See Brown v. New York, 60 N.Y.2d 897, 898‐99, 458 N.E.2d 1250

(1983) (concluding that issue preclusion did not apply against the defendant

municipality in a civil action for false arrest and assault based on dismissal of a

criminal charge because the district attorney and the municipality do not “stand

in sufficient relationship to apply the doctrine”); see also Stancuna v. Sherman,

563 F. Supp. 2d 349, 353‐54 (D. Conn. 2008) (“Although the Second Circuit does

not appear to have expressly so held, a number of other circuits have held that

government employees in their individual capacities are not in privity with their


                                          17
government employer.” (collecting cases)).5  

      Poventud, therefore, will be required to prove by a preponderance that the

nondisclosure was material, i.e., that it caused a result that is wrong or unworthy

of confidence.  But his own guilty plea forecloses that possibility.  It

establishes‐‐beyond doubt‐‐that the undisclosed impeachment evidence could

only have been used at Poventud’s trial to insinuate falsely that Younis Duopo, a

truthful witness offering an accurate identification of Poventud as his robber,

should not be believed.  In short, the plea establishes that the supposed Brady

evidence is wholly immaterial.     

      The plea gives the necessary assurance categorically, because the

nondisclosure that justified vacatur by the state court in 2005 no longer calls into

question the correct resolution of the only issue on which this nondisclosure had

bearing.  The victim’s identification of Poventud was sound.  The failure to




  5
        Stancuna interpreted the preclusive effect of an earlier federal judgment. 
Although New York law determines the preclusive effect of a judgment entered in New
York, see Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984), there is
“no significant difference between New York’s preclusion law and federal preclusion
law,” Pike v. Freeman, 266 F.3d 78, 90 n.14 (2d Cir. 2001); see also Marvel Characters,
Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002) (“The parties agree that there is no
discernible difference between federal and New York law concerning res judicata and
collateral estoppel.”).  

                                           18
provide Poventud with impeachment material with which to challenge that

identification, moreover, is shown to be immaterial by virtue of Poventud’s own

solemn admission.  Poventud cannot have it both ways: he cannot state that he is

guilty, that he was present on the day in question and participated in the crime,

but that he was nonetheless prejudiced at his trial by the nondisclosure of

evidence that could have helped him only by suggesting that the accurate

testimony of the victim should not be believed.  This conclusion flows from the

meaning and purpose of Brady.  

      The majority disregards Poventud’s guilty plea and seeks to focus only on

the vacatur of the 1998 judgment.   The Supreme Court, however, has counseled

against such a blinkered approach.  Thus, in Lockhart v. Fretwell, 506 U.S. 364

(1993), a habeas petitioner alleged ineffective assistance because his counsel

failed to interpose an objection based on circuit precedent that was later

overruled.  Notably, the standard for ineffective assistance is the same

retrospective standard that is used to assess Brady materiality: namely, whether

there is a “reasonable probability” that but for the claimed error, the result would

have been different.  Strickland v. Washington, 466 U.S. 668, 694 (1984).  Fretwell,

like Brady, rejects the sporting chance approach to the criminal trial and focuses


                                         19
on the justice of the ultimate result.6  Fretwell concluded that the outcome of the

proceeding was correct despite counsel’s failure to object: the petitioner had not

been deprived of constitutionally effective assistance, only of “the chance to have

the state court make an error in his favor.”  506 U.S. at 371 (internal quotation

marks omitted).  The petitioner could not premise a constitutional claim, the

Court concluded, on “a windfall to which the law does not entitle him.”  Id. at

370.  The same retrospective look, under the same standard, yields the same

result for Poventud: he would receive an impermissible windfall if afforded

damages for the nondisclosure of impeachment material that he could only have

used to make accurate testimony appear unreliable.

                                           B

        As to causation: Poventud must also satisfy the elements of the § 1983

action derived from the common law of torts‐‐specifically, causation.  See Smith

v. Wade, 461 U.S. 30, 34 (1983).  “The Supreme Court has made it crystal clear

that principles of causation borrowed from tort law are relevant to civil rights


    6
        The majority’s discussion of Fretwell, tactically consigned to its footnote 16,
rejects my characterization of the majority’s approach as advancing a “sporting chance”
theory.  See Maj. Op., ante, at 29‐30 n.16.  However, the footnote forthrightly lays out
the majority’s approach in a way that adopts and implements the sporting chance
theory and demonstrates how it will operate on remand in this case.  See id.

                                           20
actions brought under section 1983.”  Warner v. Orange Cnty. Dep’t of Prob., 115

F.3d 1068, 1071 (2d Cir. 1996) (alteration and internal quotation marks omitted). 

Poventud’s claim therefore cannot be salvaged by recasting it (as the majority

does) as one potentially seeking nominal damages for no more than a violation of

procedural due process.  To recover money damages of even one dollar,

Poventud must prove that the undisclosed material was both the factual and the

proximate cause of the harm he has identified: wrongful imprisonment.  And

causation must be shown even on the majority’s theory that the harm Poventud

suffered was the mere inconvenience of standing trial.  Poventud cannot sustain

this burden without challenging his guilty plea and the resulting 2006 conviction,

which is barred by Heck.  

      First, Poventud must show that the constitutional violation that he alleges

was an actual cause of his injury.  In the Brady context, the causation inquiry

“essentially replicates the materiality inquiry with a heightened burden of

proof”: that is, “[h]aving already shown a reasonable probability that he would

not have been convicted but for the withholding of evidence, a plaintiff must

then make the same showing by a preponderance of the evidence.”  Drumgold v.

Callahan, 707 F.3d 28, 49 (1st Cir. 2013).  Poventud, who cannot establish


                                         21
materiality without impugning his guilty plea, is likewise blocked from proving

factual causation.

      Second, to prevail on his Brady claim, Poventud must prove that the failure

to give him impeachment material was a proximate cause of his harm, whether

the harm claimed is prison, separation from family and friends, the

inconvenience of sitting through his trial, or some sort of risk premium for the

increased chance of conviction or a longer sentence.  “[I]n all § 1983 cases, the

plaintiff must prove that the defendant’s action was a proximate cause of the

plaintiff’s injury.”  Gierlinger v. Gleason, 160 F.3d 858, 872 (2d Cir. 1998).  

      Although proximate cause is generally a question to be determined by the

trier of fact, “where the actual cause of the injury is undisputed, . . . proximate

cause . . . is a question of law for the court.”  Caraballo v. United States, 830 F.2d

19, 22 (2d Cir. 1987) (citations omitted).  The proximate cause inquiry focuses on

“whether a cause is a substantial factor in bringing about the harm, or whether

the cause is too remotely or insignificantly related to the harm to be a legal basis

for liability.”  Henrietta D. v. Bloomberg, 331 F.3d 261, 278‐79 (2d Cir. 2003)

(citations and internal quotation marks omitted). 

      This proximate cause determination has a moral dimension because



                                           22
proximate cause recognizes only those causal factors that society is prepared to

hold legally responsible for a given consequence.  See Anza v. Ideal Steel Supply

Corp., 547 U.S. 451, 467 (2006) (“That is, to recover, a plaintiff must show . . . that

his injury is sufficiently connected to the tort that ‘the moral judgment and

practical sense of mankind [will] recognize responsibility in the domain of morals

. . . .’”) (quoting Sutherland, Law of Damages 18 (1882)); Dobbs et al., The Law of

Torts § 185, at 622 (2d ed. 2011) (“[P]roximate cause is not about causation at all

but about the significance of the defendant’s conduct or the appropriate scope of

liability in light of moral and policy judgments about the very particular facts of

the case.”). 

       Poventud cannot establish proximate cause in a § 1983 trial without

impugning his guilty plea.  That is because he must show that the State’s failure

to provide him with impeachment evidence was a substantial factor in causing

him injury, and a factor that renders damages appropriate as a matter of law.  But

as already established at some length, the undisclosed evidence here could only

have been useful to Poventud in one very particular way: to support an inference

that Poventud was elsewhere at the time of the crime.  Poventud has now

solemnly admitted that this inference is wholly false.  Moreover, Poventud’s



                                          23
theory of proximate causation ignores the obvious point that his alleged injury

was caused by his own participation in the crime.  To find proximate cause on

such facts would read moral judgment out of the proximate cause determination

just as a finding of materiality would embrace the “sporting chance” approach to

the criminal trial.  Brady, 373 U.S. at 90 (refusing to accord a trial strategy of this

sort “the dignity of a constitutional right”).  Accordingly, Poventud cannot prove

proximate cause without impugning his guilty plea and inviting the court to

disbelieve it.  

                                           C

       As to damages: the majority opinion appears to be the first to hold that

money damages may be awarded for an alleged Brady violation occurring at the

trial of a criminal defendant who thereafter pleads guilty (or is convicted at

retrial) of the same underlying crime (or any lesser included offense).7  Our Court


   7
        One case approaches such a result.  In Olsen v. Correiro, 189 F.3d 52 (1st Cir.
1999), the plaintiff’s murder conviction was overturned due to the suppression of
evidence at his first trial, and he subsequently entered a plea of nolo contendere to
manslaughter.  Id. at 55.  The First Circuit rejected his request for incarceration‐based
damages, holding that this request was barred either because it went beyond “the limits
of § 1983 actions” or because it was prohibited by the doctrine of proximate cause.  Id.
at 67‐68.  The Court nevertheless permitted‐‐without much reasoning‐‐the recovery of
$6,000, which appears to be composed of an attorney’s fee and a small punitive
damages award.

                                           24
has twice considered whether § 1983 damages are available in analogous cases. 

We affirmed the dismissal of two § 1983 complaints claiming such damages:

when a vacated conviction was compromised by a subsisting guilty plea, and

when an initial charge was resolved by a plea to a lesser included offense.  In

both cases, we deemed that result sufficiently evident that we decided the issue

by summary order.  See McNeill v. People of City & State of N.Y., No. 06‐CV‐

4843, 2006 U.S. Dist. LEXIS 77085, 2006 WL 3050867, (E.D.N.Y. Oct. 24, 2006),

summarily aff’d, 242 F. App’x 777, 778‐79 (2d Cir. 2007) (“Although Appellant’s

state court conviction was vacated, his subsequent guilty plea stands as a bar,

under Heck, to a § 1983 action.”); Papeskov v. Brown, No. 97 Civ. 5351, 1998 WL

299892, at *5 (S.D.N.Y. June 8, 1998) (Sotomayor, J.) (“[A] plea of guilty, even to a

charge lesser than that for which the plaintiff was arrested, bars a § 1983

action.”), summarily aff’d, 173 F.3d 845 (2d Cir. 1999). 

      The only district judge in this Circuit to deal with identical facts viewed it

as elementary that Heck would bar the entirety of the plaintiff’s Brady‐based §

1983 claim, however framed:  “Even if plaintiff seeks damages solely for any

‘extra’ time served, it nevertheless imputes an illegitimacy to her plea and

sentence.  We do not see any basis for, or find any authority supporting, the

                                         25
separation of these two periods of imprisonment for purposes of a § 1983 action.”

 Stein v. Cnty. of Westchester, 410 F. Supp. 2d 175, 179 (S.D.N.Y. 2006) (Conner,

J.).  No authority for the majority’s position has materialized since Judge Conner

decided Stein. 

      To claim damages based on imprisonment is inherently difficult given

Poventud’s guilty plea to holding up Mr. Duopo.  As a backup theory, the

majority opinion recognizes as valid Brady claims that “did not result in concrete

injury.”  Maj. Op., ante, at 32.  But Brady is not a pure process claim.  If it were,

criminal defendants could claim damages based on a monetization of the

increased probability of conviction they faced by reason of the suppression of the

evidence, regardless of whether the prosecution ended in acquittal or conviction. 

This, of course, would defy Heck, which was itself a Brady claim, as well as

Amaker v. Weiner, 179 F.3d 48, 51 (2d Cir. 1999), which the majority purports to

follow.  More importantly, this approach is incompatible with the purpose of

Brady, which is to ensure confidence in the outcome of criminal proceedings in

terms of guilt or innocence.  Brady’s materiality standard requires a showing of

prejudice that inherently looks to whether the defendant was, in fact, concretely




                                          26
injured.8

                                           VI

      Heck bars Poventud’s claim for the additional reason that there has been

no favorable outcome of the 1998 conviction within the meaning of that

precedent.  

      The 1998 judgment was neither reversed nor “expunged.”  Maj. Op., ante,

at 34.  Reversal would mandate entry of an opposite judgment that dismisses the

indictment, and an expungement would obliterate, wipe out and annihilate the

conviction, whereas, in fact, Poventud’s 1998 conviction was “vacated” in

contemplation of a retrial.  That was a contingent rather than a final outcome. 

Vacatur is not necessarily an “outcome” if an outcome is how a proceeding

comes out at the end. 

      As the majority concedes, vacatur of Poventud’s 1998 conviction with

remand for retrial is not a final favorable termination as that term was



  8
       Thus, we disagree that the majority can successfully salvage Poventud’s
Complaint by recasting it as one for nominal damages.  See Maj. Op., ante, at 31‐32. 
Poventud’s Brady “injury” could only be the frustration of his ability to bolster
perjurious testimony, and thereby defeat the trial’s truth‐seeking function‐‐i.e., the
“sporting chance” that is not afforded by Brady and its progeny.  The line of cases cited
in footnote 4, supra, supports this conclusion that nominal damages are not available
for Brady violations (at least in this case).  See supra at 16 n.4.

                                           27
understood at common law, because at common law a final favorable

termination meant “that the proceeding cannot be brought again,” and no final

favorable termination is obtained when a prosecution is “abandoned pursuant to

a compromise with the accused.”  Maj. Op., ante, at 20; see also id. at 33.

      Moreover, the vacatur of the 1998 judgment cannot be deemed a favorable

outcome under Heck without uncoupling the vacataur from the guilty plea to

which it led.  It would follow from that analysis‐‐as Poventud conceded at oral

argument and as the majority concedes‐‐that a vacatur is a favorable outcome for

Heck purposes even if it is followed by a plea to the very same offenses as the

vacated conviction (rather than to a lesser included offense), and even if it is

followed by conviction on the very same offenses after a retrial.  That is

counterintuitive.  Mere vacatur can develop into a favorable outcome if the

prosecution is abandoned and the charges against the defendant are dismissed. 

However, vacatur does not yield a favorable outcome when, as here, original

charges are compromised pursuant to a plea agreement that results in a

conviction for a lesser included crime.  In DiBlasio, this Court expressly held that

a conviction for a lesser included offense after vacatur does not constitute a

favorable termination for purposes of Heck.  I think most criminal defendants

would agree that a vacatur leading only to retrial or a plea is, generally speaking,

                                         28
an outcome that can be considered a complete victory only for defense counsel.

      The majority recites that it complies with the favorable termination rule of

DiBlasio, but then tries to narrow the rule to the particular constitutional claim

there at issue: malicious prosecution.  This narrowing fails because Heck, itself

premised on Brady error, drew an analogy to malicious prosecution

requirements‐‐an analogy that, as the majority recognizes, was not coincidental

but “continues throughout Heck.”  Maj. Op., ante, at 19.  Heck explains that,

under common law, “a cause of action for malicious prosecution does not accrue

until the criminal proceedings have terminated in the plaintiff’s favor,” and

concluded that “so also a § 1983 cause of action for damages attributable to an

unconstitutional conviction or sentence does not accrue until the conviction or

sentence has been invalidated.”  512 U.S. at 489‐90.  Those terms‐‐“terminated in

plaintiff’s favor” and “invalidated”‐‐are synonymous, rather than distinct.  See

DiBlasio, 102 F.3d at 659 (“If interpreted literally, this sentence would seem to

mean that any time a conviction is overturned by a writ of habeas corpus there

has been a final determination in favor of the accused.  We are not convinced that

this is what the [Heck] Court intended.”); cf. Heck, 512 U.S. at 493 (Souter, J.,

concurring) (noting that the Heck majority “transplanted” the common law


                                          29
favorable termination requirement to § 1983 claims that impugn an extant

conviction).

      To explain away incompatible precedents, a footnote in the majority

opinion suggests a division of Brady claims between (1) those involving withheld

exculpatory evidence that could have proved innocence and thus “do suggest a

malicious prosecution claim[,]” and (2) those that, like Poventud’s, are “less

concerned with . . . innocence and [that] instead focus[] on ‘evidence that an

identifying witness was unreliable, and evidence impeaching the credibility of

significant prosecution witnesses.’”  Maj. Op., ante, at 35 n.20 (quoting Second

Am. Compl. ¶ 128).  According to the majority, the first subset requires a final

favorable termination as understood by the common law and this Court in

DiBlasio, and the second does not.  Id.

      The distinction that the majority draws does not favor its result.  The

majority thinks that the Complaint does not suggest malicious prosecution; but

the Complaint describes a nefarious “police cover‐up” leading to a “wrongful

attempted murder and robbery conviction.”  Second Am. Compl. ¶ 1.  Thus it is

alleged that the police targeted Poventud with no evidence of his guilt (much less

probable cause), id. ¶¶ 14‐17, 24, 35‐46, purposely failed to investigate leads that

would have exonerated him, and withheld evidence that would have impeached

                                          30
the victim’s identification.9  

       The majority thinks that the Complaint is “less concerned with innocence”

and more concerned with witness impeachment.  But the Complaint flatly alleges

that the suppressed identification is “evidence of innocence.”  Second Am.

Compl. ¶ 128.  And it is alleged to be “evidence of innocence” because, “[a]t the

time of the crime, [Poventud] did not physically resemble his brother, nor did

[he] resemble [his brother] as he was depicted in the old photograph identified

by Duopo.”  Id. ¶ 25.  Thus, although the evidence that was withheld would have

been useful to impeach Duopo’s credibility, it is, at bottom, evidence that

Poventud was not Duopo’s assailant.  These allegations, which run throughout

the Complaint, certainly “sound in” malicious prosecution, though the claim is

ultimately brought under Brady.10



  9
       For example, the police “did not investigate [Poventud’s] alibi, but simply
proceeded with processing [his] arrest.”  Second Am. Compl. ¶ 41.  And when the gun
used to shoot Duopo was linked to a later shooting, “[r]ather than take the risk that
Duopo would identify Martinez [the suspect in the later shooting] and undercut their
case against [Poventud], police did not show Martinez to Duopo in a photo array or a
lineup.”  Id. 
  10
       The majority fails to suggest how district courts are to parse a complaint
allegation‐by‐allegation to determine which Brady‐based § 1983 claims are Heck‐barred
because they “sound in” malicious prosecution.  This doctrine is high‐maintenance as
well as novel, unnecessary, and erroneous.

                                          31
       The majority’s distinction between Brady‐exculpatory claims and Brady‐

impeachment claims is, in any event, novel and unworkable.  It implies that a

defendant may bear a heavier Heck burden in pursuing a Brady claim if the

withheld evidence is actually exculpatory than if it is merely impeaching.  Even a

mediocre lawyer can blend one of these leaky categories into the other. 

Moreover, what can justify this curious distinction other than the “sporting

chance” view of Brady that has been expressly rejected by the Supreme Court?

       The proper distinction to be drawn from Heck and its progeny is not

between malicious prosecution and Brady claims, much less between Brady‐

exculpatory and Brady‐impeachment claims.  Rather, it is between (1)

constitutional claims that impugn a conviction (whether because the plaintiff

claims he is innocent or because he claims the trial’s substantive outcome cannot

be trusted) and (2) constitutional claims that do not (of which excessive force

claims are the most obvious example).  When dealing with the former, as we do

here, we should faithfully apply our favorable termination precedent, which

avoids the pitfalls, inconsistences, and surprises of the majority’s approach.11 


  11
      Judge Lynch’s concurrence does little else but impugn the 2006 judgment. 
(Judge Calabresi and Judge Sack laid siege to it in the majority opinion of the three‐
judge panel, so that makes three judges to have done so.)  To impugn the plea, Judge
Lynch attacks the plea‐bargaining process (as though pleas are not always the product

                                          32
       Precedent compels us to conclude that the Heck bar blocks Poventud’s

claim.  Poventud’s criminal proceeding did not terminate until he pled guilty to a

lesser included offense.  DiBlasio, 102 F.3d at 658.  Therefore, Poventud’s Brady‐

based § 1983 claim “does indeed call into question the validity of his conviction.” 

Amaker, 179 F.3d at 51.

                                           VII

       Because we conclude that Poventud’s claim necessarily implies the

invalidity of his extant conviction, we reach the issues that launched this

rehearing in banc: whether the Heck bar applies only to persons in custody, as

the majority of the three‐judge panel held; whether there are any exceptions to

the Heck bar; and whether any exceptions that may exist would save Poventud’s

claim.  We reject the holding of the majority opinion issued by the three‐judge

panel, an opinion which has in any event been vacated.  Assuming arguendo that

there are some exceptions to Heck, we conclude that Poventud’s action could not

come within them.  




of pressure), observes the imperfect reliability of eyewitnesses, puts in doubt the ability
to know anything about human conduct, see Concurring Op. of Judge Lynch, ante, at 3,
17, and concedes the “legal[] valid[ity]” of the plea only in grudging and perfunctory
terms‐‐chiefly in a footnote, id. at 8 n.4. 

                                            33
      On the basis of self‐described dicta signed by five Supreme Court Justices

(three of whom are no longer on the Court), a Circuit split has opened as to

whether some exceptions to Heck may be permitted.  In a nutshell, these Justices

posited that “a former prisoner, no longer ‘in custody,’ may bring a § 1983 action

establishing the unconstitutionality of a conviction or confinement without being

bound to satisfy a favorable‐termination requirement that it would be impossible

as a matter of law for him to satisfy.”  Spencer v. Kemna, 523 U.S. 1, 21 (1998)

(Souter, J., concurring) (emphasis added). 

      Several Circuits have concluded that the Spencer concurrences cannot

override Heck’s binding precedent.  See, e.g., Entzi v. Redmann, 485 F.3d 998,

1003 (8th Cir. 2007); Gilles v. Davis, 427 F.3d 197, 209‐10 (3d Cir. 2005); Randell v.

Johnson, 227 F.3d 300, 301 (5th Cir. 2000) (per curiam); Figueroa v. Rivera, 147

F.3d 77, 80 (1st Cir. 1998).  These courts hold that Heck’s bar is absolute, heeding

the Supreme Court’s admonition that, even if binding precedent “appears to rest

on reasons rejected in some other line of decisions, the Court of Appeals should

follow the case which directly controls, leaving to [the Supreme] Court the

prerogative of overruling its own decisions.”  Agostini v. Felton, 521 U.S. 203, 237

(1997) (internal quotation marks omitted). 


                                          34
      Other Circuits have nevertheless held that Spencer’s dicta allows courts to

recognize unusual and compelling circumstances in which Heck’s holding does

not absolutely foreclose a claim.  See, e.g., Burd v. Sessler, 702 F.3d 429, 435‐36

(7th Cir. 2012); Cohen v. Longshore, 621 F.3d 1311, 1317 (10th Cir. 2010); Wilson

v. Johnson, 535 F.3d 262, 267‐68 (4th Cir. 2008); Powers v. Hamilton Cnty. Pub.

Defender Comm’n, 501 F.3d 592, 603 (6th Cir. 2007); Guerrero v. Gates, 442 F.3d

697, 704 (9th Cir. 2006); Harden v. Pataki, 320 F.3d 1289, 1298 (11th Cir. 2003).

      There is no need to choose a side in this split because the narrow exception

articulated by Justice Souter would be inapplicable here in any event.  The

motivating concern in the Spencer dicta was that circumstances beyond the

control of a criminal defendant might deprive him of the opportunity to

challenge a federal constitutional violation in federal court.  Poventud is not such

a person.

      Poventud challenged his first conviction in state court and won‐‐making it

unnecessary for him to seek federal habeas relief.  At that point, Poventud had

the option of defending in an untainted trial or of pleading guilty to the same

crime on reduced charges and accepting a reduced sentence.  He chose to plead. 

Poventud then had the option of filing a motion to challenge the voluntariness of


                                          35
his plea‐‐and Poventud did so, but he withdrew it prior to an evidentiary

hearing.  It was therefore by no means “impossible as a matter of law,” Spencer,

523 U.S. at 21 (Souter, J., concurring), for Poventud to challenge his conviction

and thereby satisfy Heck’s favorable termination requirement; he simply decided

not to. 

       On this one point, the full in banc court seems to be unanimous.  The

majority disclaims any occasion to “reach the broader issue on which the panel

rested its decision[,]” Maj. Op., ante, at 33 n.19, which is that the Heck bar does

not survive the release of the plaintiff from custody, see Poventud, 715 F.3d at 60. 

The majority opinion nevertheless acknowledges that, if Poventud’s Brady claim

were cast in terms of malicious prosecution, it would be barred by DiBlasio,

which is of course a Heck‐bar case.  That could not happen if (as the majority of

the three‐judge panel held in this case) the Heck bar operates only so long as a §

1983 plaintiff is in jail, and is removed when he is at liberty (as Poventud is and

has been).  In acknowledging that their analysis “circumscribe[s] Poventud’s

Brady‐based § 1983 claim” in several ways, the majority acknowledges the bar to

a civil claim challenging the subsisting 2006 judgment.  Thus, notwithstanding

that Poventud is as free as any of us, the majority’s footnote 20 reflects the


                                          36
holding that certain of his claims could well be “barred” by Heck.12  Maj. Op.,

ante, at 35 n.20.  Similarly, the majority’s footnote 22 is at pains to deny that a §

1983 judgment in favor of Poventud would impugn his 2006 conviction, see id. at

37 n.21‐‐a consideration that would be obviated but for the bar of Heck.  The

majority may say and claim passim that it does not decide whether release from

custody removes the Heck bar, see also id. at 6 n.1; id. at 12 n.7, but the text and

mandate of the majority opinion suggest otherwise.  It is useless to deny gravity

while falling. 

       The majority opinion thus necessarily rejects the idea that, once a criminal

defendant is at liberty, Heck no longer bars § 1983 claims challenging subsisting

judgments‐‐the Heck analysis that we went in banc to reconsider. 

                                          VIII

        The majority erodes Heck and corrupts Brady by adopting a deeply

flawed notion of due process‐‐due process as a “sporting chance.”  This holding

will have consequences, none of them salutary.

       The moral force of a guilty plea will no longer “quite validly remove[] the


  12
       Insofar as the majority endeavors to limit Heck’s bar to malicious prosecution
claims, I rely on this opinion’s discussion as to why that effort fails as a matter of
doctrine and as it relates to Poventud’s claims specifically.  See supra at 29‐33. 

                                           37
issue of factual guilt from the case,” Menna, 423 U.S. at 62 n.2 (emphasis

omitted), but will be merely an admission to be evaded in § 1983 lawsuits

impugning the results of extant state criminal proceedings.  Individuals who

have been fairly convicted of serious crimes will seek and receive damages for

being deprived of a better opportunity for perjury, while people who are actually

innocent and exonerated based on new evidence have no cause of action for

damages‐‐not to mention the victims of crime such as Mr. Duopo, shot in the

neck while on the job.  This case illustrates why the sporting chance theory of

criminal justice that was rejected by the Brady Court is beneath the dignity of a

constitutional right.   

                                  CONCLUSION

       For the foregoing reasons, I would affirm the decision of the district court. 




                                          38
DEBRA ANN LIVINGSTON, Circuit Judge, dissenting:

       Until today, Brady v. Maryland, 373 U.S. 83 (1963), and its progeny represented

a safeguard against the miscarriage of justice.  In this Circuit – at least until such

time as today’s error is corrected – Brady now includes, with our imprimatur, the

right  to  recompense  for  a  denial  of  the  opportunity  to  commit  perjury  more

successfully.

       I concur fully in Judge Jacobs’s powerful dissent, which explains how the

majority effectively (but unjustifiably) inters Heck v. Humphrey, 512 U.S. 477 (1994),

as it relates to convictions obtained after an earlier verdict is set aside for Brady error. 

I write separately to make the point that Poventud’s claim, apart from undermining

the  basic  premises  of  Heck  v.  Humphrey,  also  simultaneously  distorts  Brady  v.

Maryland and its progeny beyond recognition.  Disregarding the Supreme Court’s

recognition that Brady claims “have ranked within the traditional core of habeas

corpus and outside the province of § 1983,” Skinner v. Switzer, 131 S. Ct. 1289, 1300

(2011), the majority ignores the single fact that Poventud’s guilty plea necessarily

defeats his Brady claim on the merits by rendering implausible any contention that

the undisclosed impeachment evidence is material.  The undisclosed evidence (as

Poventud’s  guilty  plea  now  establishes)  could  only  have  been  used  at  trial  to

                                             1
support  a  perjurious  defense.    Today’s  startling  conclusion  –  that  in  such

circumstances, a defendant can nevertheless state a claim for recompense arising

from Brady v. Maryland – spells serious trouble for future applications of Brady in this

Circuit.

                                           * * *

      The  relevant  facts  are  simple,  albeit  elided  in  the  majority’s  presentation. 

First,  Poventud’s  2006  guilty  plea  admits  Poventud’s  presence  and  armed

participation in a crime that left Younis Duopo deprived of his money and shot in

the neck.  Second, this plea, as the majority acknowledges, is wholly and diametrically

“at odds with [the] alibi” Poventud presented at his 1998 trial, Maj. Op., ante, at 29

– a trial in which Poventud took the stand and introduced witnesses falsely to attest

that  he  was  elsewhere  on  the  date  in  question,  playing  video  games.    Third,

Poventud’s  §  1983  action,  premised  on  Brady,  presses  but  one  complaint:  that

Poventud at his 1998 trial was deprived of impeachment evidence he could have

used to support his alibi defense by suggesting Duopo was mistaken in identifying

him as the robber.  Finally, in permitting this § 1983 claim to proceed, the majority

concludes  that  Poventud’s  guilty  plea  –  notwithstanding  that  this  plea  is

fundamentally at odds with his alibi defense – poses no obstacle to his Brady claim. 

                                            2
       This is, indeed, a startling result.  A “counseled plea of guilty is an admission

of factual guilt so reliable,” the Supreme Court has said, “that, where voluntary and

intelligent, it quite validly removes the issue of factual guilt from the case.”  Menna

v.  New  York,  423  U.S.  61,  62  n.2  (1975)  (per  curiam)  (emphasis  in  original).    The

Supreme Court’s Brady jurisprudence makes clear, moreover, that constitutional

error for Brady purposes is only present when, considering the undisclosed evidence

in light of the record as a whole, there is reasonable doubt.1  Thus, the Supreme

Court said in United States v. Agurs, 427 U.S. 97, 112 (1976), that, “if the omitted

evidence creates a reasonable doubt that did not otherwise exist, constitutional error

has been committed.”  But if this is not the case – “[i]f there is not reasonable doubt

about guilt whether or not the additional evidence is considered,” id. at 112‐13 – no

       1
          To be clear, the question in assessing Brady materiality is not whether it is more
likely than not that a defendant would have been acquitted if the undisclosed evidence had
been  revealed  (or  whether,  considering  this  evidence,  the  proof  would  have  been
sufficient).    Rather,  the  question  is  whether,  considering  the  record  as  a  whole,  the
undisclosed evidence “could reasonably be taken to put the whole case in such a different
light as to undermine confidence in the verdict.”  Strickler v. Greene, 527 U.S. 263, 290 (1999)
(internal quotation marks omitted); see also Kyles v. Whitley, 514 U.S. 419, 434 (1995) (citing
United States v. Bagley, 473 U.S. 667, 678 (1985)) (defining a “reasonable probability” of a
different  result  in  terms  of  “a  probability  sufficient  to  undermine  confidence  in  the
outcome”).    Such  is  not  the  case  for  information  that  might  simply  “affect  the  jury’s
verdict,” without sapping confidence in the result.  United States v. Agurs, 427 U.S. 97, 108
(1976).

                                                3
constitutional  error  has  occurred.    The  majority  determines,  contrary  to  this

authority,  that  Poventud  can  make  out  a  Brady  claim  arising  from  the  failure  to

provide  him  with  impeachment  evidence  at  his  1998  trial  even  though  this

undisclosed evidence (as Poventud’s guilty plea now establishes) could only have

been used to support a perjurious defense.  The lack of significant authority in favor

of such a surprising result is an indication (and should have been a caution) that

something in the majority’s analysis is amiss.

       That something is a basic fidelity to Brady.  The majority charges that it is the

district court that “misunderstands Brady” by “incorrectly presum[ing] that, on the

facts of this case, the State could violate Poventud’s Brady rights only if Poventud is

an innocent man.”  Maj. Op., ante, at 29.  To be sure, Brady can work in favor of the

guilty, as well as those wrongly accused, but it is the majority (and not the district

court)  that  misapplies  the  Brady  rule.    Fashioned  as  a  safeguard  against  the

miscarriage  of  justice,  see  United  States  v.  Bagley,  473  U.S.  667,  675  (1985),  Brady

imposes a fundamental obligation on the prosecution to disclose evidence for use

at  trial  that  is  “favorable  to  [the]  accused”  and  “material  either  to  guilt  or  to

punishment,” Brady, 373 U.S. at 87.  Where nondisclosure of such evidence occurs,

regardless  whether  the  undisclosed  evidence  was  intentionally  or  negligently

                                               4
withheld  (or,  indeed,  withheld  in  the  absence  of  any  fault  on  the  part  of  the

prosecution team), there is constitutional error: as the Supreme Court has said, such

error  occurs  “because  of  the  character  of  the  evidence,  not  the  character  of  the

prosecutor.”  Agurs, 427 U.S. at 110.  The constitutional concern is thus with a guilty

verdict at trial in a circumstance in which the nondisclosure of favorable, material

evidence “undermines confidence in the outcome,” Bagley, 473 U.S. at 678, raising

the concern of a possible miscarriage of justice, see United States v. Coppa, 267 F.3d

132, 139 (2d Cir. 2001) (noting that the “essential purpose” of Brady and its progeny

“is to protect a defendant’s right to a fair trial by ensuring the reliability of any

criminal verdict against him”).

       The  majority  thus  errs,  and  badly  so,  in  addressing  the  question  whether

Poventud may proceed with his § 1983 Brady claim without regard to an essential

element that Poventud must prove at his civil trial: namely, the materiality of the

undisclosed evidence.  For as the Supreme Court has repeatedly said, a Brady claim

is  not  made  out  by  showing  “any  breach  of  the  broad  obligation  to  disclose

exculpatory evidence.”  See Strickler v. Greene, 527 U.S. 263, 281 (1999); see also United

States v. Ruiz, 536 U.S. 622, 628 (2002) (noting that “the Constitution does not require

the prosecutor to share all useful information with the defendant”).  Brady error

                                             5
occurs only when favorable undisclosed evidence is material when considered in

light of the record as a whole.  For “[i]f there is no reasonable doubt about guilt

whether or not the additional evidence is considered, there is no justification for a

new trial,” and there is no constitutional error.  Agurs, 427 U.S. at 112‐13; see also Bagley,

473 U.S. at 678 (noting that “a constitutional error occurs . . . only if the evidence is

material in the sense that its suppression undermines confidence in the outcome of

the trial”). 

       At least until now, the character of the Brady right, focused as it is on the

central question of whether the nondisclosure of favorable, material evidence saps

confidence in the ultimate determination of guilt at trial, has placed most Brady

claims “within the traditional core of habeas corpus and outside the province of

§ 1983.”  Skinner, 131 S. Ct. at 1300.2  The majority’s analysis, however, suggests that

§  1983  will  hereinafter  be  available  to  any  defendant  whose  initial  conviction  is


       2
          The majority states, erroneously, that I argue “that Skinner v. Switzer, 131 S. Ct.
1289, 1300 (2011), comprises a general prohibition on Brady‐based § 1983 claims.”  Maj. Op.,
ante,  at  28  n.14.    I  do  not.    Skinner  simply  recognizes,  accurately,  that  because  Brady
evidence “is, by definition, always favorable to the defendant and material to his guilt or
punishment,” and because parties asserting Brady violations “generally do seek a judgment
qualifying them” for immediate or speedier release, 131 S. Ct. at 1300, Brady claims have
most often sounded in habeas.  My point is merely that the majority’s reformulation of the
Brady  right  –  a  reformulation  that  dispenses  with  Poventud’s  obligation  to  prove
materiality at his civil trial – changes this calculus for a not insignificant set of cases. 

                                                  6
vacated for Brady error but who awaits retrial; or pleads guilty after vacatur; or is

even convicted of the very same crime upon retrial.  For in none of these cases, as the

majority  puts  it,  would  “a  favorable  judgment  in  [the]  §  1983  action  .  .  .  render

invalid” any subsequent state court judgment.  Maj. Op., ante, at 34.  And favorable

termination,  in  the  majority’s  view,  is  a  hoary  old  requirement  associated  with

malicious prosecution and not Brady claims, despite the fact that Heck itself involved

a Brady claim.  See Heck, 512 U.S. at 479 (stating that Heck’s pro se complaint alleged,

inter  alia,  that  the  defendants  had  “knowingly  destroyed  evidence  which  was

exculpatory  in  nature  and  could  have  proved  [Heck’s]  innocence”  (internal

quotation marks omitted)).

       The Supreme Court has held that “impeachment information is special in

relation  to  the  fairness  of  a  trial,”  so  that  “the  Constitution  does  not  require  the

Government to disclose material impeachment evidence prior to entering a plea

agreement  with  a  criminal  defendant.”    Ruiz,  536  U.S.  at  629,  633  (emphasis  in

original).  But the Court has not yet considered a case like this one – where a § 1983

plaintiff seeks Brady damages after being convicted at trial, having his conviction

vacated for the nondisclosure of impeachment evidence, and then pleading guilty,

now solemnly admitting to the very proposition that the undisclosed trial evidence

                                                7
could have been used to impeach.  It has long been understood, however, that “the

scope  of  the  government’s  constitutional  duty”  pursuant  to  Brady  –  “and,

concomitantly, the scope of a defendant’s constitutional right – is ultimately defined

retrospectively.”  Coppa, 267 F.3d at 140.  And this is enough to doom Poventud’s

§ 1983 claim.

       Poventud’s  guilty  plea,  establishing  (as  it  does)  that  the  undisclosed

impeachment evidence about which Poventud complains could only have been used

by  him  at  trial  to  impeach  Duopo’s  accurate  identification  of  Poventud  as  his

assailant, forecloses the possibility that Poventud’s Brady claim can succeed.  This

is  not  to  excuse  the  conduct  of  police  in  failing  to  provide  Poventud  with  the

information at trial that Duopo, from his hospital bed, first identified Poventud’s

brother as the assailant, before Poventud was a suspect at all.3  Poventud’s trial

conviction was vacated on this ground, and properly so.  But Poventud has now

solemnly admitted that he committed the crime that on March 6, 1997, at about 8:40

in the evening, left Younis Duopo in the area of Oliver Place and Marion Avenue in



       3
         As Judge Jacobs’s dissent accurately states, Poventud’s brother became a suspect
when  police  recovered  his  photo  identification  from  a  wallet  found  in  Duopo’s  cab. 
Suspicion focused on Poventud when police learned that his brother was in prison on the
day of the crime.

                                              8
the Bronx, bleeding from a gunshot wound.  Poventud’s guilty plea establishes, as

a matter of law, that he was the armed assailant and that Duopo was not mistaken

in identifying him – in short, that the undisclosed impeachment evidence is utterly

immaterial.  Thus, even if Poventud’s § 1983 claim were not barred by Heck – and it

is – it should have been dismissed on the pleadings.  For Poventud, having admitted

in his guilty plea to the truth of what the undisclosed evidence could only have helped

him  falsely  deny,  cannot  possibly  allege  the  elements  of  a  cognizable  Brady  claim

under any pleading standard.  See Fed. R. Civ. P. 12(b)(6); see also Conley v. Gibson,

355 U.S. 41, 45‐46 (stating that a complaint should be dismissed if “it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would

entitle him to relief”), abrogated by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)

(rejecting Conley in favor of the plausibility standard).

       The  majority  avoids  this  conclusion  by  reading  materiality  out  of  a  Brady

claim  –  by  suggesting,  inexplicably,  that  whenever  favorable  evidence  goes

undisclosed, and the defendant is convicted at trial, the State has ipso facto failed to

prove guilt beyond a reasonable doubt and a Brady violation has been established.4 


       4
        The majority also obliquely suggests, without explanation, that materiality might
be shown here by virtue of the fact that Poventud pled guilty to a lesser included offense
and not to the same charges on which he was convicted at trial.  See Maj. Op., ante, at 30

                                             9
The  elements  of  a  Brady  claim,  however,  are  well  settled  and  require  both  the

nondisclosure of favorable evidence and a showing that the undisclosed evidence

is material – that the undisclosed evidence creates a reasonable doubt as to guilt or

punishment, considering the record as a whole.  See, e.g., Alexander v. McKinney, 692

F.3d  553,  556  (7th  Cir.  2012)  (“In  order  to  bring  a  Brady  claim  [under  §  1983],  a

plaintiff must demonstrate that: (1) the prosecution suppressed evidence; (2) the

evidence was favorable to the accused; and (3) the evidence was material, that is,

there was a reasonable probability that prejudice ensued.”); accord Smith v. Almada,

640 F.3d 931, 939 (9th Cir. 2011); Ambrose v. City of New York, 623 F. Supp. 2d 454, 467

(S.D.N.Y. 2009).  Poventud, having admitted in his guilty plea that he was present

and that he participated in the crime, cannot at his § 1983 trial contend that the

undisclosed impeachment evidence raises a question as to these very propositions. 

In short, he cannot establish materiality as a matter of law.      

       Judge Lynch, in his concurrence, similarly disregards the element of Brady

materiality, asserting that Brady damages should be awarded to Poventud “for the


n.17.  The  majority  is  correct  that  the  nondisclosure  of  favorable  evidence  material  to
punishment constitutes Brady error. See Brady, 373 U.S. at 87.  But here, the undisclosed
impeachment evidence is not material to punishment: it goes solely to the question whether
Duopo’s identification of Poventud as one of the robbers was accurate – in short, to the
question whether Poventud committed the crime at all.

                                               10
fact that Poventud lost the opportunity to be acquitted of a crime that he may very

well have committed because the rules were not followed” at the trial that preceded

his guilty plea.  Concurring Op. of Judge Lynch, ante, at 12.  Poventud’s plea, he

argues, should not preclude such damages because “humankind lacks the capacity

to obtain absolute knowledge of the truth about past events.”  Id. at 13.  The truth,

he notes (in an observation perhaps made once or twice before), “is elusive, and can

never be known with certainty.”  Id. at 18.  Judge Lynch charges that the dissenters,

apparently forgetting “the limited scope of human knowledge,” “appear to insist

that [Poventud’s] guilty plea represents not just a legal truth, but an existential one.” 

Id. at 13, 18.

       With respect, it is the majority that refuses to give Poventud’s guilty plea its

ordinary, legal effect.  Perhaps because cognizant of the limits of human knowledge,

the Supreme Court has cautioned that a guilty plea “is a grave and solemn act to be

accepted only with care and discernment.”  Brady v. United States, 397 U.S. 742, 748

(1970).  “Central to the plea,” the Court has said, “and the foundation for entering

judgment against the defendant is the defendant’s admission in open court that he

committed the [charged] acts . . . .  He thus stands as a witness against himself.”  Id.;

see also Tollet v. Henderson, 411 U.S. 258, 267 (1973) (noting that a criminal defendant

                                           11
who  has  solemnly  admitted  his  guilt  in  open  court  “may  not  thereafter  raise

independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea”).

       Judge Lynch argues that Poventud’s guilty plea is no more reliable than his

alibi  testimony  at  trial.    But  he  cites  no  authority  (and  there  is  none)  for  the

proposition that judges may pick and choose which guilty pleas should be afforded

their ordinary legal effect.5  As a legal matter, moreover (and without any need to

claim omniscience), only one of Poventud’s conflicting accounts of where he was

and what he was doing on the night of March 6, 1997, is part of an outstanding

criminal judgment that is binding upon him in other proceedings – including for

purposes of collateral estoppel in a civil suit such as this.  See Allen v. McCurry, 449

U.S. 90, 102‐04 (1980) (holding that collateral estoppel precludes a § 1983 plaintiff

from relitigating facts established in a prior criminal conviction). 

       In the circumstances of this case, in which Poventud’s guilty plea affirms the

truth of what the impeachment evidence could only have helped him deny at trial,



       5
           Ironically,  Judge  Lynch’s  concurrence  also  makes  apparent  what  the  majority
refuses to admit in its disavowal of the Heck v. Humphrey bar: namely, that Poventud’s
effort to prove materiality at his § 1983 trial will, of necessity, involve the impugning of his
extant conviction.

                                              12
Poventud’s plea renders him unable to prove materiality at his § 1983 trial.  Because

a  counseled  guilty  plea,  where  voluntary  and  intelligent,  “removes  the  issue  of

factual  guilt  from  the  case,”  Menna,  423  U.S.  at  62  n.2,  the  omitted  evidence  no

longer creates a reasonable doubt that did not otherwise exist.  See Agurs, 427 U.S.

at 112‐13 (noting that omitted evidence “must be evaluated in the context of the

entire record” and observing that where such evidence raises no reasonable doubt,

constitutional error has not occurred).  Poventud cannot establish materiality as a

matter of law.  And the majority avoids this conclusion only by dispensing with this

element of a Brady claim.

       Judge Lynch argues that “simple justice” requires the “common sense, rough

justice” result the majority reaches here.  Concurring Op. of Judge Lynch, ante, at 9,

11.  Poventud obtained his rough justice, however, when the state court, on a record

that did not include Poventud’s subsequent admission to participation in the crime,

properly determined that the nondisclosure of Duopo’s initial misidentification of

Poventud’s brother required vacatur of Poventud’s trial conviction and remand for

a  new  trial.    Poventud’s  indeterminate  sentence  of  10  to  20  years  was  set  aside. 

Poventud,  however,  has  now  solemnly  admitted  that  he  was  the  robber  –  that

Duopo’s trial identification was accurate and, in effect, that Poventud’s alibi defense

                                             13
was  perjurious.    It  is  neither  “common  sense”  nor  “justice”  to  conclude  that  a

counseled  defendant  who  negotiates  a  guilty  plea  after  the  vacatur  of  a  trial

conviction for Brady error, admitting the truth of what the undisclosed evidence

could only have been used at trial to deny, may thereafter impugn that negotiated

plea in a § 1983 suit in which he stridently asserts both his innocence and his right

to substantial compensation.  By refusing to afford Poventud’s plea its ordinary legal

effect,  the  majority,  contrary  to  Brady  and  its  progeny,  adopts  “a  constitutional

standard of materiality [that] approaches the ‘sporting theory of justice’ which the

Court expressly rejected in Brady.”  Agurs, 427 U.S. at 108. 

       The majority charges that the dissenters “misunderstand” Lockhart v. Fretwell,

506 U.S. 364 (1993).  Maj. Op., ante, at 29 n.16.  In fact, it is the majority that refuses

to take the wise counsel of that case, which makes apparent that materiality must be

assessed  retrospectively  –  and  here,  requires  taking  Poventud’s  guilty  plea  into

account.  Fretwell involved an ineffective assistance claim.  As Judge Jacobs points

out,  the  prejudice  component  of  such  claims,  as  first  articulated  in  Strickland  v.

Washington, 466 U.S. 668 (1984), requires courts, in determining whether a defense

lawyer’s  conduct  has  deprived  a  defendant  of  his  Sixth  Amendment  rights,  to

undertake a retrospective inquiry – as with Brady – into whether an asserted error

                                             14
has produced an unreliable result at trial.  In Fretwell, the Supreme Court declined

to find constitutional error  in  trial counsel’s failure to raise an objection that, as

Justice O’Connor said in her concurrence, “very well may have been sustained had

it been raised at trial” but which, by the time the Court took up the question, was

“wholly  meritless  under  current  governing  law.”    Fretwell,  506  U.S.  at  374.    The

Court determined that it was not appropriate to assess the effectiveness of counsel

“under the laws existing at the time of trial” because such an approach would “grant

the defendant a windfall to which the law does not entitle him” and be inconsistent

with the focus of Strickland’s prejudice component on the reliability and fairness of

the ultimate result.  Id. at 369‐71 (majority opinion).

       Similarly here, Poventud’s guilty plea, attesting to the accuracy of Duopo’s

identification of Poventud as his assailant, forecloses Poventud’s Brady‐based § 1983

claim by establishing the immateriality of the undisclosed evidence as a matter of

law.    Vacatur  of  Poventud’s  trial  conviction  was  required  because,  prior  to

Poventud’s  plea,  the  nondisclosure  of  the  impeachment  material  created  a

reasonable doubt as to the accuracy of Duopo’s identification.  See Agurs, 427 U.S.

at 112 (“[I]f the omitted evidence creates a reasonable doubt that did not otherwise

exist,  constitutional  error  has  been  committed.”).    Poventud’s  subsequent  guilty

                                             15
plea, however, establishes the immateriality of the nondisclosure categorically.  And

contrary  to  the  majority’s  position,  there  is  no  constitutional  error  from  the

nondisclosure  of  immaterial  evidence  –  evidence  that  does  nothing  more  than

increase a defendant’s odds at trial, irrespective of “our overriding concern with the

justice  of  the  finding  of  guilt.”    Id.    For,  once  again,  “[t]hat  statement  of  a 

constitutional standard of materiality approaches the ‘sporting theory of justice’

which the Court expressly rejected in Brady.”  Id. at 108.

                                            * * *

       As Judge Jacobs’s principal dissent makes clear, this case is easily resolved

with a faithful application of Heck.  For while the majority assures us that Heck does

not apply because “a favorable judgment in this § 1983 action would not render

invalid” Poventud’s “plea‐based judgment,” Maj. Op., ante,  at  34, this is wholly

beside the point.  Heck does not bar § 1983 actions that invalidate state convictions,

but those where success in a plaintiff’s damages suit would necessarily impugn his

extant state conviction, implying its invalidity.  See Wallace v. Kato, 549 U.S. 384, 393

(2007)  (noting  that  the  Heck  bar  applies  where  §  1983  claim  would  necessarily

“impugn” an extant conviction).  Poventud cannot prove the elements of his § 1983

claim – cannot prove, in Judge Lynch’s words, that the failure to provide Poventud

                                             16
with the omitted impeachment material corrupted the trial’s fact‐finding process –

without establishing that the nondisclosed impeachment evidence is material.  To do

this, Poventud must establish that considering the record as a whole, the omitted

impeachment material creates a reasonable doubt as to whether he was Duopo’s

assailant.  See Agurs, 427 U.S. at 112 (noting that materiality has been established “if

the  omitted  evidence  creates  a  reasonable  doubt  that  did  not  otherwise  exist,”

considering the record as a whole).  In other words, he must draw into question –

impugn – the veracity of his own plea.  In such circumstances, the Heck bar clearly

applies.

      Even if this were not the case, however (and it certainly is), Poventud’s Brady

claim still fails on the merits.  Judge Lynch says that “[n]o one who was not there

will ever know for certain whether Marcos Poventud participated in the robbery of

Younis  Duopo.”    Concurring  Op.  of  Judge  Lynch,  ante,  at  12‐13.    But  affording

Poventud’s guilty plea its ordinary legal effect requires no such certitude (existential

or  otherwise),  but  only  that  we  take  Poventud  himself  at  his  solemn  word. 

Poventud has stated, in entering a guilty plea, that he committed the crime.  He

could have continued to deny it and, if successful in his state court proceeding,

thereafter sued for damages pursuant to § 1983.  Having chosen to plead guilty,

                                           17
however, Poventud has also pled himself out of his Brady‐based § 1983 claim by

establishing  the  utter  immateriality  of  the  impeachment  evidence  that  was  not

produced at trial.  In holding otherwise – in permitting Poventud to have it both

ways – the majority adopts a “sporting chance” approach to Brady materiality that

the Supreme Court has expressly rejected.  See Brady, 373 U.S. at 90 (rejecting such

an approach as beneath “the dignity of a constitutional right”).

      As  the  majority  acknowledges,  this  Court  convened  en  banc  to  decide  a

different issue from the one it reaches today.  With regret, I concur in Judge Jacobs’s

forecast that the majority’s effort here with respect to the issue we do decide will

prove  nearly  impossible  for  district  courts  faithfully  to  apply.    Our  Heck

jurisprudence will suffer.  So will our efforts to identify – and rectify – Brady error.

      Until  today,  Brady  and  its  progeny  represented  a  safeguard,  however

imperfect, against the miscarriage of justice.  See Bagley, 473 U.S. at 675 (noting that

Brady’s purpose is “to ensure that a miscarriage of justice does not occur”); accord

Agurs,  427  U.S.  at  112  (observing  that  materiality  standard  “must  reflect  our

overriding concern with the justice of the finding of guilt”).  In this Circuit – at least

until  such  time  as  today’s  error  is  corrected  –  Brady  is  instead  the  right  to

recompense for being denied the opportunity to commit perjury more successfully. 

                                            18
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 1 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 2 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 3 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 4 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 5 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 6 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 7 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 8 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 9 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 10 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 11 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 12 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 13 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 14 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 15 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 16 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 17 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 18 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 19 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 20 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 21 of 34
Case 1:07-cv-03998-DAB-THK Document 52   Filed 05/06/11 Page 22 of 34